
	
		II
		Calendar No. 370
		110th CONGRESS
		1st Session
		S. 647
		[Report No. 110–172]
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 15, 2007
			Mr. Wyden (for himself
			 and Mr. Smith) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 17, 2007
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To designate certain land in the State of
		  Oregon as wilderness, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short TitleThis Act may be cited as the
			 Lewis and Clark Mount Hood Wilderness
			 Act of 2007.
			(b)Table of ContentsThe table of contents of this Act is as
			 follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definitions.
					TITLE I—DESIGNATION OF
				WILDERNESS AREAS
					Sec. 101. Designation of Lewis and Clark
				Mount Hood wilderness areas.
					Sec. 102. Richard L. Kohnstamm Memorial
				Area.
					Sec. 103. Map and legal
				descriptions.
					Sec. 104. Administration.
					Sec. 105. Buffer zones.
					Sec. 106. Fire safe community
				zones.
					Sec. 107. Fish and wildlife; hunting and
				fishing.
					Sec. 108. Fire, insects, and
				diseases.
					Sec. 109. Land
				reclassification.
					Sec. 110. Valid existing rights and
				withdrawal.
					Sec. 111. Maintenance and replacement of
				foot bridges in wilderness areas.
					TITLE II—DESIGNATION OF
				STREAMS FOR WILD AND SCENIC RIVER PROTECTION IN THE MOUNT HOOD AREA
					Sec. 201. Purpose.
					Sec. 202. Wild and Scenic River
				designations, Mount Hood National Forest.
					Sec. 203. Impact on water rights and
				flow requirements.
					Sec. 204. Culvert
				replacement.
					Sec. 205. Protection for Hood River,
				Oregon.
					TITLE III—Mount Hood
				National Recreation Area
					Sec. 301. Designation.
					TITLE IV—TRANSPORTATION
				AND COMMUNICATION SYSTEMS
					Sec. 401. Definition of Mount Hood
				region.
					Sec. 402. Transportation
				plan.
					Sec. 403. Study relating to gondola
				connection and intermodal transportation center.
					Sec. 404. Burial of power
				lines.
					Sec. 405. Clarification of treatment of
				State highways.
					TITLE V—LAND
				EXCHANGE
					Subtitle A—Cooper Spur-Government Camp
				land exchange
					Sec. 501. Purposes.
					Sec. 502. Definitions.
					Sec. 503. Cooper Spur-Government Camp
				land exchange.
					Sec. 504. Concessionaires at the Inn at
				Cooper Spur and the Cooper Spur Ski Area.
					Subtitle B—Port of Cascade Locks land
				exchange
					Sec. 511. Definitions.
					Sec. 512. Land exchange, Port of Cascade
				Locks-Pacific Crest National Scenic Trail.
					Subtitle C—Hunchback Mountain land
				exchange and boundary adjustment
					Sec. 521. Definitions.
					Sec. 522. Hunchback Mountain land
				exchange, Clackamas County.
					Sec. 523. Boundary
				adjustment.
					TITLE VI—MOUNT HOOD
				NATIONAL FOREST AND WATERSHED STEWARDSHIP
					Sec. 601. Findings and
				purpose.
					Sec. 602. Forest stewardship
				assessment.
					Sec. 603. Sustainable biomass
				utilization study.
					Sec. 604. Watershed management memoranda
				of understanding.
					Sec. 605. Termination of
				authority.
					TITLE VII—CRYSTAL SPRINGS
				WATERSHED SPECIAL RESOURCES MANAGEMENT UNIT
					Sec. 701. Findings and
				purpose.
					Sec. 702. Establishment of Crystal
				Springs Watershed Special Resources Management Unit.
					Sec. 703. Administration of Management
				Unit.
					Sec. 704. Acquisition of
				lands.
					Sec. 705. Effective date.
					TITLE VIII—LOCAL AND
				TRIBAL RELATIONSHIPS
					Sec. 801. Findings and
				purpose.
					Sec. 802. First foods gathering
				areas.
					Sec. 803. Forest Service coordination
				with State and local governments.
					Sec. 804. Savings provisions regarding
				relations with Indian tribes.
					Sec. 805. Improved natural disaster
				preparedness.
					TITLE
				IX—RECREATION
					Sec. 901. Findings and
				purpose.
					Sec. 902. Retention of Mount Hood
				National Forest land use fees from special use authorizations.
					Sec. 903. Use of funds in special
				account to support recreation.
					Sec. 904. Annual reporting
				requirement.
					Sec. 905. Mount Hood National Forest
				Recreational Working Group.
					Sec. 906. Consideration of conversion of
				forest roads to recreational uses.
					Sec. 907. Improved trail access for
				persons with disabilities.
					TITLE X—AUTHORIZATION OF
				APPROPRIATIONS
					Sec. 1001. Authorization of
				appropriations.
				
			2.DefinitionsIn this Act:
			(1)Indian tribeThe term Indian tribe has the
			 meaning given the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b).
			(2)Mountain bikeThe term mountain bike does
			 not include a motorized vehicle.
			(3)SecretaryThe term Secretary
			 means—
				(A)when used in reference to Forest Service
			 land, the Secretary of Agriculture; and
				(B)when used in reference to Bureau of Land
			 Management land, the Secretary of the Interior.
				(4)StateThe term State means the State
			 of Oregon.
			IDesignation of wilderness areas
			101.Designation of Lewis and Clark Mount Hood
			 wilderness areasIn accordance
			 with the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the
			 State are designated as wilderness areas and as components of the National
			 Wilderness Preservation System:
				(1)Badger creek wilderness
			 additionsCertain Federal
			 land managed by the Forest Service, comprising approximately 4,139 acres, as
			 generally depicted on the maps entitled Badger Creek and
			 Bonney Butte, dated February 2007, which are incorporated in,
			 and considered to be a part of, the Badger Creek Wilderness, as designated by
			 section 3(3) of the Oregon Wilderness Act of 1984 (16 U.S.C. 1132 note; 98
			 Stat. 273).
				(2)Bull of the woods wilderness
			 additionCertain Federal land
			 managed by the Forest Service, comprising approximately 9,814 acres, as
			 generally depicted on the map entitled Bull of the Woods, dated
			 February 2007, which is incorporated in, and considered to be a part of, the
			 Bull of the Woods Wilderness, as designated by section 3(4) of the Oregon
			 Wilderness Act of 1984 (16 U.S.C. 1132 note; 98 Stat. 273).
				(3)Clackamas wildernessCertain Federal land managed by the Forest
			 Service and Bureau of Land Management, comprising approximately 11,532 acres,
			 as generally depicted on the maps entitled Clackamas Canyon,
			 Big Bottom, Memaloose Lake, South Fork
			 Clackamas, Sisi Butte, and Upper Big
			 Bottom, dated February 2007, which shall be known as the
			 Clackamas Wilderness.
				(4)Mark O. hatfield wilderness
			 additionsCertain Federal
			 land managed by the Forest Service, comprising approximately 25,807 acres, as
			 generally depicted on the maps entitled Gorge Face and
			 Larch Mountain, dated February 2007, which shall be known as the
			 Mark O. Hatfield Wilderness Additions.
				(5)Mount hood wilderness
			 additionsCertain Federal
			 land managed by the Forest Service, comprising approximately 20,230 acres, as
			 generally depicted on the maps entitled Elk Cove/Mazama,
			 Sandy Additions, Tilly Jane, Sand
			 Canyon, Twin Lakes, Barlow Butte,
			 White River, and Richard L. Kohnstamm Memorial
			 Area, dated February 2007, which are incorporated in, and considered to
			 be a part of, the Mount Hood Wilderness as designated under section 3(a) of the
			 Wilderness Act (16 U.S.C. 1132(a)), and enlarged by section 3(d) of the
			 Endangered American Wilderness Act of 1978 (16 U.S.C. 1132 note; 92 Stat.
			 43).
				(6)Roaring river wildernessCertain Federal land managed by the Forest
			 Service, comprising approximately 37,590 acres, as generally depicted on the
			 map entitled Roaring River Wilderness, dated February 2007,
			 which shall be known as the Roaring River Wilderness.
				(7)Salmon-huckleberry wilderness
			 additionsCertain Federal
			 land managed by the Forest Service, comprising approximately 16,704 acres, as
			 generally depicted on the maps entitled Alder Creek Addition,
			 Eagle Creek Addition, Mirror Lake, Inch
			 Creek, Salmon River Meadows, and Hunchback
			 Mountain, dated February 2007, which are incorporated in, and
			 considered to be a part of, the Salmon-Huckleberry Wilderness, as designated by
			 section 3(2) of the Oregon Wilderness Act of 1984 (16 U.S.C. 1132 note; 98
			 Stat. 273).
				(8)Lower white river wildernessCertain Federal land managed by the Forest
			 Service and Bureau of Land Management, comprising approximately 2,844 acres, as
			 generally depicted on the map entitled Lower White River, dated
			 February 2007, which shall be known as the Lower White River
			 Wilderness.
				102.Richard L. Kohnstamm Memorial Area
				(a)DesignationCertain Federal land managed by the Forest
			 Service, as generally depicted on the map entitled Richard L. Kohnstamm
			 Wilderness, dated February 2007, and including approximately 157 acres
			 of designated wilderness, as generally depicted on the map entitled
			 Richard L. Kohnstamm Wilderness, dated February 2007, shall be
			 known and designated as the Richard L. Kohnstamm
			 Wilderness.
				(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to an area described in
			 subsection (a) shall be deemed to be a reference to the Richard L. Kohnstamm
			 Wilderness.
				(c)Boundary
					(1)In generalThe memorial area shall consist of land
			 located within the boundary depicted on the map entitled Richard L.
			 Kohnstamm Wilderness, dated February 2007.
					(2)Availability of mapThe map shall be on file and available for
			 public inspection in the appropriate offices of the Forest Service.
					103.Map and legal descriptions
				(a)In GeneralAs soon as practicable after the date of
			 enactment of this Act, the Secretary shall file a map entitled Lewis and
			 Clark Mount Hood Wilderness Additions of 2007, dated February 2007, and
			 a legal description of each wilderness area designated by this title,
			 with—
					(1)the Committee on Energy and Natural
			 Resources of the Senate; and
					(2)the Committee on Natural Resources of the
			 House of Representatives.
					(b)Force of LawThe map and legal descriptions filed under
			 subsection (a) shall have the same force and effect as if included in this Act,
			 except that the Secretary may correct typographical errors in the map and each
			 legal description.
				(c)Public AvailabilityEach map and legal description filed under
			 subsection (a) shall be on file and available for public inspection in the
			 appropriate offices of the Forest Service and Bureau of Land Management.
				(d)Description of landsThe boundaries of the areas designated as
			 wilderness by section 101 where generally depicted on the map as immediately
			 adjacent to a utility right of way or a Federal Energy Regulatory Commission
			 project boundary shall be 100 feet from the boundary of the right of
			 way.
				104.Administration
				(a)In GeneralSubject to valid existing rights, each area
			 designated as wilderness by this Act shall be administered by the Secretary in
			 accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except
			 that—
					(1)any reference in that Act to the effective
			 date shall be considered to be a reference to the date of enactment of this
			 Act; and
					(2)any reference in that Act to the Secretary
			 of Agriculture shall be considered to be a reference to the Secretary that has
			 jurisdiction over the wilderness.
					(b)Consistent Interpretation to the
			 PublicNotwithstanding their
			 separate jurisdictions, the Secretary of Agriculture and the Secretary of the
			 Interior shall collaborate to ensure that the wilderness areas designated by
			 this title, if appropriate, are interpreted for the public as an overall
			 complex related by—
					(1)common location in the Mount Hood-Columbia
			 River Gorge region;
					(2)the abundant history of Native American
			 use;
					(3)the epic journey of Lewis and Clark;
					(4)the pioneer settlement and growth of the
			 State; and
					(5)water sources for more than 40 percent of
			 the residents of the State.
					(c)Incorporation of Acquired Land and
			 InterestsAny land within the
			 boundary of a wilderness area designated by this Act that is acquired by the
			 Federal Government shall—
					(1)become part of the wilderness area in which
			 the land is located; and
					(2)be managed in accordance with this Act, the
			 Wilderness Act (16 U.S.C. 1131 et seq.), and any other applicable law.
					(d)Wilderness areas designated in national
			 recreation areasAny portion
			 of a wilderness area designated by section 101(a) that is located within a
			 national recreation area shall be administrated in accordance with the
			 Wilderness Act (16 U.S.C. 1131 et seq.).
				105.Buffer zones
				(a)In GeneralAs provided in the Oregon Wilderness Act of
			 1984 (16 U.S.C. 1132 note; Public Law 98–328), Congress does not intend for
			 designation of wilderness areas in the State under this title to lead to the
			 creation of protective perimeters or buffer zones around each wilderness
			 area.
				(b)Activities or Uses up to
			 BoundariesThe fact that
			 nonwilderness activities or uses can be seen or heard from within a wilderness
			 area shall not, of itself, preclude the activities or uses up to the boundary
			 of the wilderness area.
				106.Fire safe community zonesConsistent with the Mount Hood National
			 Forest Management Plan and the Healthy Forests Restoration Act of 2003 (16
			 U.S.C. 6501 et seq.), the Secretary shall construct a strategic system of
			 defensible fuel profile zones (including shaded fuelbreaks, thinning,
			 individual tree selection, and other methods of vegetation management) between
			 the wilderness boundary and the community boundary around Cascade Locks and
			 Government Camp.
			107.Fish and wildlife; hunting and
			 fishingAs provided in section
			 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this section
			 shall be construed as affecting the jurisdiction or responsibilities of the
			 State with respect to fish and wildlife in the State.
			108.Fire, insects, and diseasesAs provided in section 4(d)(1) of the
			 Wilderness Act (16 U.S.C. 1133(d)(1)), within the wilderness areas designated
			 by this Act, the Secretary of Agriculture (in collaboration with the Secretary
			 of the Interior, where appropriate) may take such measures as are necessary to
			 control fire, insects, and diseases, subject to such terms and conditions as
			 the Secretary of Agriculture (in collaboration with the Secretary of the
			 Interior where appropriate) determines to be desirable and appropriate.
			109.Land reclassification
				(a)Oregon and California Railroad
			 LandNot later than 180 days
			 after the date of enactment of this Act, the Secretary of Agriculture and the
			 Secretary of the Interior shall identify any Oregon and California Railroad
			 Land that is subject to section 201 of the Act of August 28, 1937 (43 U.S.C.
			 1181f), within the boundary of the Clackamas Wilderness, as generally depicted
			 on the map entitled South Fork Clackamas, dated February
			 2007.
				(b)Public Domain Land
					(1)Definition of public domain
			 landIn this section, the
			 term public domain land—
						(A)has the meaning given the term public
			 land in section 103 of the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1702); and
						(B)does not include any land managed under the
			 Act of August 28, 1937 (43 U.S.C. 1181a et seq.).
						(2)IdentificationNot later than 180 days after the date of
			 enactment of this Act, the Secretary of the Interior shall identify public
			 domain land within the State that—
						(A)is approximately equal in acreage of land
			 described in subsection (a); and
						(B)would be appropriate for administration in
			 accordance with the Act of August 28, 1937 (43 U.S.C. 1181a et seq.).
						(3)MapsNot later than 180 days after the date of
			 enactment of this Act, the Secretary of the Interior shall submit to Congress
			 and publish in the Federal Register, 1 or more maps depicting the land
			 identified under subsections (a) and this subsection.
					(4)ReclassificationAfter providing an opportunity for public
			 comment, the Secretary of the Interior shall administratively
			 reclassify—
						(A)the land described in subsection (a) as
			 public domain land that is not subject to section 201 of the Act of August 28,
			 1937 (43 U.S.C. 1181f); and
						(B)the land described in this subsection as
			 Oregon and California Railroad Land that is subject to the Act of August 28,
			 1937 (43 U.S.C. 1181a et seq.).
						110.Valid existing rights and
			 withdrawalSubject to valid
			 rights in existence on the date of enactment of this Act, the Federal land
			 designated as wilderness by this Act is withdrawn from all forms of—
				(1)entry, appropriation, or disposal under the
			 public land laws;
				(2)location, entry, and patent under the
			 mining laws; and
				(3)disposition under all laws pertaining to
			 mineral and geothermal leasing or mineral materials.
				111.Maintenance and replacement of foot bridges
			 in wilderness areas
				(a)In GeneralIn the case of each wilderness area
			 designated or expanded by section 102, it is the intent of Congress that the
			 Secretary be able to provide for—
					(1)the maintenance of any foot bridge crossing
			 located in a wilderness area; and
					(2)when needed, the replacement of the foot
			 bridge crossings to ensure public access and safety.
					(b)Minimum Tool PoliciesThe Secretary shall carry out foot bridge
			 replacement and maintenance work under subsection (a) subject to the minimum
			 requirement for the administration of the area.
				IIDESIGNATION OF STREAMS FOR WILD AND SCENIC
			 RIVER PROTECTION IN THE MOUNT HOOD AREA
			201.PurposeThe purpose of this title is to designate
			 approximately 81 miles of waterways in the Mount Hood National Forest as
			 additions to the National Wild and Scenic Rivers System.
			202.Wild and Scenic River designations, Mount
			 Hood National ForestSection
			 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended—
				(1)by redesignating paragraph (167) (relating
			 to the Musconetcong River, New Jersey) as paragraph (169);
				(2)by designating the undesignated paragraph
			 relating to the White Salmon River, Washington, as paragraph (167);
				(3)by designating the undesignated paragraph
			 relating to the Black Butte River, California, as paragraph (168); and
				(4)by adding at the end the following:
					
						(170)South Fork Clackamas RiverThe 4.2-mile segment of the South Fork
				Clackamas River from its confluence with the East Fork of the South Fork
				Clackamas to its confluence with the Clackamas River, to be administered by the
				Secretary as a wild river.
						(171)Eagle CreekThe 8.3-mile segment of Eagle Creek from
				its headwaters to the Mount Hood National Forest boundary, to be administered
				by the Secretary of Agriculture as a wild river.
						(172)Middle Fork Hood RiverThe 3.7-mile segment of the Middle Fork
				Hood River from the confluence of Clear and Coe Branches to the north section
				line of section 11, township 1 south, range 9 east, to be administered by the
				Secretary of Agriculture as a scenic river.
						(173)South Fork Roaring RiverThe 4.6-mile segment of the South Fork
				Roaring River from its headwaters to its confluence with Roaring River, to be
				administered by the Secretary of Agriculture as a wild river.
						(174)Zig Zag RiverThe 2.9-mile segment of the Zig Zag River
				from its headwaters to the Mount Hood Wilderness boundary, to be administered
				by the Secretary of Agriculture as a wild river.
						(175)Fifteenmile Creek
							(A)In generalThe 11.1-mile segment of Fifteenmile Creek
				from its source at Senecal Spring to the eastern edge of the northwest quarter
				of section 20, township 2 south, range 12 east, to be administered by the
				Secretary of Agriculture in the following classes:
								(i)the 2.6-mile segment from its source at
				Senecal Spring to the Badger Creek Wilderness boundary, as a wild river;
								(ii)the 0.4-mile segment from the Badger Creek
				Wilderness boundary to the point 0.4 miles downstream, as a scenic
				river;
								(iii)the 7.9-mile segment from the point 0.4
				miles downstream of the Badger Creek Wilderness boundary to the western edge of
				section 20, township 2 south, range 12 east as a wild river; and
								(iv)the 0.2-mile segment from the western edge
				of section 20, township 2 south, range 12 east, to the eastern edge of the
				northwest quarter of the northwest quarter of section 20, township 2 south,
				range 12 east as a scenic river.
								(B)InclusionsNotwithstanding section 3(b) of this Act,
				the lateral boundaries of both the wild river area and the scenic river area
				along Fifteenmile Creek shall include an average of not more than 640 acres per
				mile measured from the ordinary high water mark on both sides of the
				river.
							(176)East Fork Hood RiverThe 13.5-mile segment of the East Fork Hood
				River from Oregon State Highway 35 to the Mount Hood National Forest boundary,
				to be administered by the Secretary of Agriculture as a recreational
				river.
						(177)Collawash RiverThe 17.8-mile segment of the Collawash
				River from the headwaters of the East Fork Collawash to the confluence of the
				mainstream of the Collawash River with the Clackamas River, to be administered
				in the following classes:
							(A)the 11.0-mile segment from the headwaters
				of the East Fork Collawash River to Buckeye Creek, as a scenic river;
				and
							(B)the 6.8-mile segment from Buckeye Creek to
				the Clackamas River, as a recreational river.
							(178)Fish CreekThe 13.5-mile segment of Fish Creek from
				its headwaters to the confluence with the Clackamas River, to be administered
				by the Secretary of Agriculture as a recreational
				river.
						.
				203.Impact on water rights and flow
			 requirements
				(a)Relation to Existing
			 RequirementsCongress does
			 not intend for the designation of any portion of the Hood River under section
			 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)), as amended by this
			 Act, to have any impact on any water right or flow requirement relating
			 to—
					(1)the Middle Fork Irrigation District;
					(2)the East Fork Irrigation District;
			 or
					(3)the Mt. Hood Meadows Ski Resort.
					(b)Exclusion of Operational
			 AreasCongress does not
			 intend for the designation of any portion of the Hood River under section 3(a)
			 of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)), as amended by this Act,
			 to include any portion of the operational area of—
					(1)the Middle Fork Irrigation District;
					(2)the East Fork Irrigation District;
			 or
					(3)the Mt. Hood Meadows Ski Resort.
					204.Culvert replacementCulvert replacement carried out by the
			 Forest Service or the Bureau of Land Management to improve fish passage and the
			 ecology of the wilderness designated by this Act shall not be considered water
			 and resource development.
			205.Protection for Hood River,
			 OregonSection 13(a)(4) of the
			 Columbia River Gorge National Scenic Area Act (16 U.S.C.
			 544k(a)(4)) is amended by striking for a period not to exceed twenty
			 years from the date of enactment of this Act,.
			IIIMount Hood National Recreation
			 Area
			301.Designation
				(a)DesignationIn order to best provide for the
			 protection, preservation, and enhancement of its recreational, ecological,
			 scenic, watershed, and fish and wildlife values, there is hereby established
			 the Mount Hood National Recreation Area within the Mount Hood National
			 Forest.
				(b)BoundaryThe Mount Hood National Recreation Area
			 shall consist of land located within the boundary depicted on the map entitled
			 Mount Hood National Recreation Area and dated February
			 2007.
				(c)Availability of mapThe map shall be on file and available for
			 public inspection in the appropriate offices of the Forest Service and Bureau
			 of Land Management.
				(d)AdministrationThe Secretary shall administer the Mount
			 Hood National Recreation Area in accordance with the laws, rules and
			 regulations applicable to the national forests and the purposes and values
			 identified in subsection (a). The Secretary shall only allow such uses as are
			 consistent with the purposes and values identified in subsection (a).
				(e)TimberThe cutting, sale, or removal of timber
			 within the Mount Hood National Recreation Area may be permitted—
					(1)to the extent necessary to improve the
			 health of the forest in a manner that—
						(A)maximizes the retention of large trees as
			 appropriate to the forest type, to the extent that those trees promote stands
			 that are fire-resilient and healthy;
						(B)improves the habitats of threatened,
			 endangered, proposed, or sensitive species; or
						(C)maintains or restores the composition and
			 structure of the ecosystem by reducing the risk of uncharacteristic wildfire
			 effects;
						(2)to accomplish an approved management
			 activity in furtherance of the purposes established by this subsection, if the
			 cutting, sale, or removal of timber is incidental to the management activity;
			 or
					(3)for de minimus personal or administrative
			 use within the Mount Hood National Recreation Area, where such use will not
			 impair the purposes established by this subsection.
					(f)Road constructionNo new or temporary roads are to be
			 constructed or reconstructed except where it is required—
					(1)to protect the health and safety of
			 individuals in cases of an imminent threat of flood, fire, or any other
			 catastrophic event that, without intervention, would cause the loss of life or
			 property;
					(2)to conduct environmental cleanup required
			 by the Federal Government;
					(3)to allow for reserved or outstanding rights
			 provided for by a statute or treaty;
					(4)to prevent irreparable resource damage by
			 an existing road;
					(5)to rectify a hazardous road condition;
			 or
					(6)in conjunction with—
						(A)the continuation, extension, or renewal of
			 a mineral lease on land that is under lease; or
						(B)a new mineral lease that is issued
			 immediately after the expiration of an existing mineral lease.
						IVTRANSPORTATION AND COMMUNICATION
			 SYSTEMS
			401.Definition of Mount Hood
			 regionIn this title, the term
			 Mount Hood region means—
				(1)Mount Hood and the other land located
			 adjacent to the mountain;
				(2)any segment of the Oregon State Highway 26
			 corridor that is located in or near Mount Hood National Forest;
				(3)any segment of the Oregon State Highway 35
			 corridor that is located in or near Mount Hood National Forest;
				(4)each other road of the Forest Service,
			 State, or county that is located in and near Mount Hood National Forest;
			 and
				(5)any gateway community located adjacent to
			 any highway or road described in paragraph (2), (3), or (4).
				402.Transportation plan
				(a)In GeneralThe Secretary shall participate with the
			 State, local governments, and other Federal agencies in the development of an
			 integrated, multimodal transportation plan for the Mount Hood region to achieve
			 comprehensive solutions to transportation challenges in the Mount Hood
			 region—
					(1)to promote appropriate economic
			 development;
					(2)to preserve the landscape of the Mount Hood
			 region; and
					(3)to enhance public safety.
					(b)Planning ProcessThe transportation plan under subsection
			 (a) shall—
					(1)conform with Federal and Oregon
			 transportation planning requirements; and
					(2)be developed through a collaborative
			 process, preferably through the use of a commission composed of interested
			 persons appointed by the State, with representation from the Forest Service and
			 local governments in the Mount Hood region.
					(c)Scope of PlanThe transportation plan under subsection
			 (a) shall address issues relating to—
					(1)the transportation of individuals to and
			 from areas outside the Mount Hood region on major corridors traversing that
			 region; and
					(2)the transportation of individuals to and
			 from locations that are located within the Mount Hood region.
					(d)Contents of PlanAt a minimum, the transportation plan under
			 subsection (a) shall consider—
					(1)transportation alternatives between and
			 among recreation areas and gateway communities that are located within the
			 Mount Hood region;
					(2)establishing park-and-ride facilities that
			 shall be located at gateway communities;
					(3)establishing intermodal transportation
			 centers to link public transportation, parking, and recreation
			 destinations;
					(4)creating a new interchange on Oregon State
			 Highway 26 that shall be located adjacent to or within Government Camp;
					(5)designating, maintaining, and improving
			 alternative routes using Forest Service or State roads for—
						(A)providing emergency routes; or
						(B)improving access to, and travel within, the
			 Mount Hood region;
						(6)reconstructing the segment of Oregon State
			 Highway 35 that is located between Mineral Creek and Baseline Road to address
			 ongoing debris flow locations; and
					(7)creating mechanisms for funding the
			 implementation of the transportation plan under subsection (a),
			 including—
						(A)funds provided by the Federal
			 Government;
						(B)public-private partnerships;
						(C)incremental tax financing; and
						(D)other financing tools that link
			 transportation infrastructure improvements with development.
						(e)Completion of PlanNot later than 2 years after the date on
			 which funds are first made available to carry out this section, the Secretary
			 shall complete the transportation plan under subsection (a).
				(f)Authorization of
			 AppropriationsThere is
			 authorized to be appropriated to carry out this section $2,000,000.
				403.Study relating to gondola connection and
			 intermodal transportation center
				(a)Feasibility StudyThe Oregon Department of Transportation,
			 along with the participation of the Secretary, shall carry out a study of the
			 feasibility of establishing—
					(1)a gondola connection that—
						(A)connects Timberline Lodge to Government
			 Camp; and
						(B)is located in close proximity to the site
			 of the historic gondola corridor; and
						(2)an intermodal transportation center to be
			 located in close proximity to Government Camp.
					(b)Consideration of Multiple
			 SitesIn carrying out the
			 feasibility study under subsection (a), the Secretary may consider 1 or more
			 sites.
				(c)Reliance on Past StudiesTo the extent that prior studies have been
			 completed that can assist in the assessment of the Gondola connection, those
			 may be utilized.
				404.Burial of power linesBecause of the incongruent presence of power
			 lines adjacent to wilderness areas, the Secretary may provide to Cascade Locks
			 and Hood River County funds through the Forest Service State and Private
			 Forestry program to bury ground power lines adjacent to the Mount Hood
			 wilderness areas, including wilderness areas designated by this Act.
			405.Clarification of treatment of State
			 highways
				(a)ExclusionAny part of Oregon State Highway 35 or
			 other any other State highway in existence on the date of enactment of this Act
			 (including all existing rights-of-way and 150 feet on each side of the
			 centerline, whichever is greater, that is adjacent to wilderness areas in the
			 Mount Hood National Forest, including wilderness areas designated by this Act)
			 shall be excluded from wilderness under this Act.
				(b)No Net EffectThe designation of wilderness or wild and
			 scenic rivers under this Act or an amendment made by this Act shall not limit
			 or restrict the ability of the State, and in consultation with the Forest
			 Service—
					(1)to operate, maintain, repair, reconstruct,
			 protect, realign, expand capacity, or make any other improvement to Oregon
			 State Highway 35 or any other State highway in existence on the date of
			 enactment of this Act;
					(2)to use any site that is not within a
			 highway right-of-way to operate, maintain, repair, reconstruct, protect,
			 realign, expand capacity, or make any other improvement to those highways;
			 or
					(3)to take any action outside of a highway
			 right-of-way that is necessary to operate, maintain, repair, reconstruct,
			 protect, realign, expand capacity, or make any other improvement to those
			 highways.
					(c)Flood PlainCongress encourages the carrying out of
			 projects that will reduce the impact of Oregon State Highway 35 on the flood
			 plain of the East Fork Hood River.
				VLAND EXCHANGE
			ACooper Spur-Government Camp land
			 exchange
				501.PurposesThe purposes of this subtitle are—
					(1)to recognize the years of work by local
			 residents and political and business leaders from throughout the States of
			 Oregon and Washington to protect the north side of Mount Hood; and
					(2)to authorize the exchange of the Federal
			 land and non-Federal land.
					502.DefinitionsIn this subtitle:
					(1)CountyThe term County means Hood
			 River County, Oregon.
					(2)Exchange mapThe term exchange map means
			 the map entitled Cooper Spur-Government Camp Land Exchange and
			 dated September 2006.
					(3)Federal landThe term Federal land
			 means—
						(A)the parcel of approximately 80 acres of
			 National Forest System land in Mount Hood National Forest in Government Camp,
			 Clackamas County, Oregon, as depicted on the exchange map; and
						(B)the parcel of approximately 40 acres of
			 National Forest System land in Mount Hood National Forest in Government Camp,
			 Clackamas County, Oregon, as depicted on the exchange map.
						(4)Mt. Hood MeadowsThe term Mt. Hood Meadows
			 means the Mt. Hood Meadows Oreg., Limited Partnership.
					(5)Non-federal landThe term non-Federal land
			 means—
						(A)the parcel of approximately 770 acres of
			 private land at Cooper Spur, as depicted on the exchange map;
						(B)any buildings, furniture, fixtures, and
			 equipment at the Inn at Cooper Spur and the Cooper Spur Ski Area covered by an
			 appraisal described in section 503(d).
						(6)SecretaryThe term Secretary means the
			 Secretary of Agriculture.
					(7)Trail MapThe term trail map means the
			 map entitled Government Camp Trail Map and dated September
			 2006.
					503.Cooper Spur-Government Camp land
			 exchange
					(a)Conveyance of Federal landSubject to the provisions of this section,
			 if Mt. Hood Meadows offers to convey to the United States all right, title, and
			 interest of Mt. Hood Meadows in and to the non-Federal land, the Secretary
			 shall convey to Mt. Hood Meadows all right, title, and interest of the United
			 States in and to the Federal land (other than any easements reserved under
			 subsection (g)).
					(b)Conditions on acceptanceTitle to the non-Federal land to be
			 acquired by the Secretary under this section must be acceptable to the
			 Secretary, and the conveyances shall be subject to valid existing rights of
			 record and such terms and conditions the Secretary may prescribe. The
			 non-Federal land shall conform with the title approval standards applicable to
			 Federal land acquisitions.
					(c)Applicable
			 lawExcept as otherwise
			 provided in this section, the Secretary shall carry out the land exchange under
			 this section in accordance with section 206 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1716).
					(d)Appraisals
						(1)In generalAs soon as practicable after the date of
			 enactment of this Act, the Secretary shall select an appraiser to conduct an
			 appraisal of the Federal land and non-Federal land.
						(2)RequirementsAn appraisal under paragraph (1)
			 shall—
							(A)be conducted in accordance with nationally
			 recognized appraisal standards, including—
								(i)the Uniform Appraisal Standards for Federal
			 Land Acquisitions developed by the Interagency Land Acquisition Conference;
			 and
								(ii)the Uniform Standards of Professional
			 Appraisal Practice;
								(B)incorporate the dates of the appraisals of
			 the Federal land and non-Federal land performed in 2005 by Appraiser Steven A.
			 Hall, MAI, CCIM; and
							(C)be approved by the Secretary, the County,
			 and Mt. Hood Meadows.
							(e)Surveys
						(1)In generalThe exact acreage and legal description of
			 the Federal land and non-Federal land shall be determined by surveys approved
			 by the Secretary.
						(2)CostsThe responsibility for the costs of any
			 surveys conducted under paragraph (1), and any other administrative costs of
			 carrying out the land exchange, shall be determined by the Secretary and the
			 County.
						(f)Deadline for completion of land
			 exchangeIt is the intent of
			 Congress that, not later than 16 months after the date of enactment of this
			 Act, the Secretary shall—
						(1)complete all legal and regulatory processes
			 required for the exchange of the Federal land and the non-Federal land;
			 and
						(2)close on the Federal land and the
			 non-Federal land.
						(g)Reservation of easementsAs a condition of the conveyance of the
			 Federal land, the Secretary shall reserve—
						(1)a conservation easement to the Federal land
			 to protect existing wetland on the conveyed parcels, as identified by the
			 Oregon Department of State Lands, that allows equivalent wetland mitigation
			 measures to compensate for minor wetland encroachments necessary for the
			 orderly development of the Federal land; and
						(2)a trail easement to the Federal land that
			 allows—
							(A)the nonmotorized functional use by the
			 public of identified existing trails located on the Federal land, as depicted
			 on the trail map;
							(B)roads, utilities, and infrastructure
			 facilities to cross the trails; and
							(C)improvement or relocation of the trails to
			 accommodate development of the Federal land.
							504.Concessionaires at the Inn at Cooper Spur
			 and the Cooper Spur Ski Area
					(a)ProspectusNot later than 60 days after the date on
			 which the land exchange is completed under section 503, the Secretary shall
			 publish in the Federal Register a proposed prospectus to solicit 1 or more new
			 concessionaires for the Inn at Cooper Spur and the Cooper Spur Ski Area, as
			 reconfigured in accordance with the exchange map.
					(b)Competitive processProspective concessionaires shall submit
			 bids to compete for the right to operate the Inn at Cooper Spur, the Cooper
			 Spur Ski Area, or both the Inn and the Ski Area.
					(c)ConsiderationsIn selecting a concessionaire, the
			 Secretary shall consider—
						(1)which bid is highest in terms of monetary
			 value; and
						(2)other attributes of the bids
			 submitted.
						(d)ConsultationThe Secretary shall consult with Mt. Hood
			 Meadows, Meadows North, LLC, North Face Inn, LLC, the Hood River Valley
			 Residents Committee, the Cooper Spur Wild and Free Coalition, and the Hood
			 River County Commission—
						(1)in selecting a new concessionaire for the
			 Inn at Cooper Spur and the Cooper Spur Ski Area; and
						(2)in preparing for the orderly and smooth
			 transition of the operation of the Inn at Cooper Spur and the Cooper Spur Ski
			 Area to the new concessionaire.
						(e)Treatment of proceedsAny amounts received under a concession
			 contract under this section shall—
						(1)be deposited in the fund established under
			 Public Law 90–171 (commonly known as the Sisk Act) (16 U.S.C.
			 484a); and
						(2)remain available to the Secretary until
			 expended, without further appropriation, for use in the Mount Hood National
			 Forest, with priority given to using amounts in the Hood River Ranger District
			 for restoration projects on the North side of Mount Hood.
						(f)Alternative conveyance and special use
			 permit
						(1)In generalIf the Secretary has not selected a
			 concessionaire for the Inn at Cooper Spur and the Cooper Spur Ski Area by the
			 date that is 1 year after the date on which the prospectus is published under
			 subsection (a), the Secretary may—
							(A)convey to the County, without
			 consideration, the improvements described in section 502(5)(B); or
							(B)continue to allow Mt. Hood Meadows to
			 operate as the concessionaire while the Secretary continues to seek an
			 alternate concessionaire.
							(2)Special use permitIf the Secretary conveys improvements to
			 the County under paragraph (1)(A), the Secretary shall issue to the County a
			 special use permit that would allow reasonable access to, and management of,
			 the improvements under terms similar to the Cooper Spur Ski Area Special Use
			 Permit.
						BPort of Cascade Locks land
			 exchange
				511.DefinitionsIn this subtitle:
					(1)Exchange mapThe term exchange map means
			 the map entitled Port of Cascade Locks-Pacific Crest National Scenic
			 Trail Land Exchange and dated June 2006.
					(2)Federal landThe term Federal land means
			 the parcel of land consisting of approximately 10 acres of National Forest
			 System land in the Columbia River Gorge National Scenic Area, as depicted on
			 the exchange map.
					(3)Non-Federal landThe term non-Federal land
			 means the parcel of land consisting of approximately 40 acres, as depicted on
			 the exchange map.
					(4)PortThe term Port means the Port
			 of Cascade Locks, Cascade Locks, Oregon.
					(5)SecretaryThe term Secretary means the
			 Secretary of Agriculture.
					512.Land exchange, Port of Cascade
			 Locks-Pacific Crest National Scenic Trail
					(a)Conveyance requiredSubject to the provisions of this section,
			 if the Port offers to convey to the United States all right, title, and
			 interest of the Port in and to the non-Federal land, the Secretary shall convey
			 to the Port all right, title, and interest of the United States in and to the
			 Federal land.
					(b)Compliance with existing lawExcept as otherwise provided in this
			 section, the Secretary shall carry out the land exchange under this section in
			 the manner provided in section 206 of the Federal Land Policy Management Act of
			 1976 (43 U.S.C. 1716).
					(c)Conditions on acceptanceTitle to the non-Federal land to be
			 acquired by the Secretary under this section must be acceptable to the
			 Secretary, and the conveyances shall be subject to valid existing rights of
			 record and such terms and conditions the Secretary may prescribe. The
			 non-Federal land shall conform with the title approval standards applicable to
			 Federal land acquisitions.
					(d)Surveys
						(1)In generalThe exact acreage and legal description of
			 the Federal land and non-Federal land shall be determined by surveys approved
			 by the Secretary.
						(2)CostsThe responsibility for the costs of any
			 surveys conducted under paragraph (1), and any other administrative costs of
			 carrying out the land exchange, shall be determined by the Secretary and the
			 Port.
						(e)Deadline for completion of land
			 exchangeIt is the intent of
			 Congress that, not later than 16 months after the date of enactment of this
			 Act, the Secretary shall—
						(1)complete all legal and regulatory processes
			 required for the exchange of the Federal land and the non-Federal land;
			 and
						(2)close on the Federal land and the
			 non-Federal land.
						CHunchback Mountain land exchange and
			 boundary adjustment
				521.DefinitionsIn this subtitle:
					(1)Boundary extension mapThe term boundary extension
			 map means the map entitled Mount Hood National Forest Hunchback
			 Exchange Boundary Adjustment and dated January 2007.
					(2)CountyThe term County means
			 Clackamas County, Oregon.
					(3)Exchange mapThe term exchange map means
			 the map entitled Hunchback Mountain Land Exchange-Clackamas
			 County and dated June 2006.
					(4)Federal landThe term Federal land means
			 the parcel of land consisting of approximately 160 acres of National Forest
			 System land in the Mount Hood National Forest, as depicted on the exchange
			 map.
					(5)Non-Federal landThe term non-Federal land
			 means the parcel of land consisting of approximately 160 acres, as depicted on
			 the exchange map.
					(6)SecretaryThe term Secretary means the
			 Secretary of Agriculture.
					522.Hunchback Mountain land exchange, Clackamas
			 County
					(a)Conveyance requiredSubject to the provisions of this section,
			 if the County offers to convey to the United States all right, title, and
			 interest of the County in and to the non-Federal land, the Secretary shall
			 convey to the County all right, title, and interest of the United States in and
			 to the Federal land.
					(b)Compliance with existing lawExcept as otherwise provided in this
			 section, the Secretary shall carry out the land exchange under this section in
			 the manner provided in section 206 of the Federal Land Policy Management Act of
			 1976 (43 U.S.C. 1716).
					(c)Conditions on acceptanceTitle to the non-Federal land to be
			 acquired by the Secretary under this section must be acceptable to the
			 Secretary, and the conveyances shall be subject to valid existing rights of
			 record and such terms and conditions the Secretary may prescribe. The
			 non-Federal land shall conform with the title approval standards applicable to
			 Federal land acquisitions.
					(d)Surveys
						(1)In generalThe exact acreage and legal description of
			 the Federal land and non-Federal land shall be determined by surveys approved
			 by the Secretary.
						(2)CostsThe responsibility for the costs of any
			 surveys conducted under paragraph (1), and any other administrative costs of
			 carrying out the land exchange, shall be determined by the Secretary and the
			 County.
						(e)Deadline for completion of land
			 exchangeIt is the intent of
			 Congress that, not later than 16 months after the date of enactment of this
			 Act, the Secretary shall—
						(1)complete all legal and regulatory processes
			 required for the exchange of the Federal land and the non-Federal land;
			 and
						(2)close on the Federal land and the
			 non-Federal land.
						523.Boundary adjustment
					(a)In generalThe boundary of the Mount Hood National
			 Forest is adjusted as depicted on the map entitled Boundary extension
			 map, dated January 2007.
					(b)Availability of boundary extension
			 mapThe boundary extension
			 map shall be on file and available for public inspection in the office of the
			 Chief of the Forest Service.
					(c)Correction authorityThe Secretary may make minor corrections to
			 the boundary extension map.
					(d)Additions to the National Forest
			 SystemThe Secretary shall
			 administer any land that is conveyed to the United States and is located in the
			 Mount Hood National Forest in accordance with—
						(1)the Act of March 1, 1911 (commonly known as
			 the Weeks Law) (16 U.S.C. 480 et seq.); and
						(2)any laws (including regulations) applicable
			 to the National Forest System.
						(e)Authority of Secretary To adjust
			 boundariesNothing in this
			 Act shall limit the authority or responsibility of the Secretary to adjust the
			 boundaries of the Mount Hood National Forest under section 11 of the Act of
			 March 1, 1911 (16 U.S.C. 521).
					(f)Land and Water Conservation
			 FundFor the purposes of
			 section 7 of the Land and Water Conservation Fund Act of 1965 (16 U.S.C.
			 460l–9), the boundaries of the Mount Hood National Forest
			 modified by this Act shall be considered to be the boundaries of the Mount Hood
			 National Forest in existence as of January 1, 1965.
					VIMOUNT HOOD NATIONAL FOREST AND WATERSHED
			 STEWARDSHIP
			601.Findings and purposeThe purpose of this title is to direct the
			 Forest Service to prepare an assessment to promote forested landscapes
			 resilient to catastrophic fire, insects, and disease, to protect homes and
			 communities from property damage and threats to public safety, and to protect
			 and enhance existing community or municipal watersheds. It is the intent of
			 Congress that site-specific forest health projects undertaken pursuant to this
			 assessment shall be completed in accordance with existing law.
			602.Forest stewardship assessment
				(a)Preparation of AssessmentThe Secretary of Agriculture shall prepare
			 an assessment to identify the forest health needs in those areas of the Mount
			 Hood National Forest with a high incidence of insect or disease infestation (or
			 both), heavily overstocked tree stands, or moderate-to-high risk of unnatural
			 catastrophic wildfire for the purpose of improving condition class, which
			 significantly improves the forest health and water quality. The Secretary may
			 utilize existing information to complete the assessment. The assessment shall
			 also identify specific projects to address these issues.
				(b)Improved MappingThe assessment will include peer reviewed
			 mapping of condition class 2 and condition class 3 areas and other areas
			 identified in subsection (a) in Mount Hood National Forest.
				(c)CompletionThe Secretary of Agriculture shall complete
			 the assessment not later than 1 year after the date of enactment of this
			 Act.
				(d)Duration of StudyThe assessment shall cover a 10-year
			 period.
				(e)ImplementationNot later than 1 year after completion of
			 the assessment, the Secretary shall commence implementation of projects to
			 address the needs identified in the assessment. These projects shall be
			 implemented using authorities available to the Secretary to manage the Mount
			 Hood National Forest to achieve the purpose specified in subsection (a).
				(f)DelayDuring development of the assessment under
			 this section, a forest management project that is unaffiliated with the
			 assessment and has completed review as required under the
			 National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.) in accordance with existing law, need
			 not be delayed in the event the Secretary fails to meet the deadline specified
			 in subsection (c).
				(g)Relation to Existing Law and
			 PlansNothing in this section
			 grants the Secretary any authority to manage the Mount Hood National Forest
			 contrary to existing law. The assessment conducted by the Secretary under this
			 section shall not supersede, be considered a supplement or amendment to, or in
			 any way affect the legal or regulatory authority of the Mount Hood National
			 Forest Land and Resource Management Plan or the collection of documents
			 entitled Final Supplemental Environmental Impact Statement and Record of
			 Decision for Amendments to Forest Service and Bureau of Land Management
			 Planning Documents Within the Range of the Northern Spotted Owl and
			 Standards and Guidelines for Management of Habitat for Late-Successional
			 and Old-Growth Forest-Related Species Within the Range of the Northern Spotted
			 Owl.
				(h)Public ParticipationThe Secretary shall provide an opportunity
			 for interested persons to be involved in development of the assessment
			 conducted by the Secretary under this section.
				603.Sustainable biomass utilization
			 study
				(a)Study
			 RequiredThe Secretary of
			 Agriculture shall conduct a study to assess the amount of long-term sustainable
			 biomass available in the Mount Hood National Forest that, consistent with
			 applicable law, could be made available as a raw material for—
					(1)the production of electric energy, sensible
			 heat, transportation fuel, or substitutes for petroleum-based products;
					(2)dimensional lumber, fencing, framing
			 material, poles, firewood, furniture, chips, or pulp for paper; or
					(3)other commercial purposes.
					(b)DefinitionIn this section, the term
			 biomass means small diameter trees and understory vegetation that
			 is removed from forested land as a by-product of forest restoration
			 efforts.
				604.Watershed management memoranda of
			 understanding
				(a)Completion of Memoranda of
			 UnderstandingTo the extent
			 that memoranda of understanding or other legal agreements involving watersheds
			 of Mount Hood National Forest do not exist between irrigation districts or
			 municipalities and the Forest Service, the Secretary of Agriculture may
			 complete memoranda of understanding that outline stewardship goals to manage
			 the watersheds for water quality and water quantity.
				(b)Elements of MemorandumA memorandum of understanding involving a
			 watershed of Mount Hood National Forest shall encourage adaptability, establish
			 benchmarks regarding water quality and water quantity, and require monitoring
			 to determine progress in meeting such benchmarks. The memorandum of
			 understanding may restrict public access to areas of the watershed where
			 appropriate.
				(c)Public Process Required
					(1)Collaboration and
			 consultationThe Secretary of
			 Agriculture shall ensure that the process by which the Secretary enters into a
			 memorandum of understanding with an irrigation district, local government, or
			 other entity involving a watershed of Mount Hood National Forest is based on
			 collaboration and cooperation between the Forest Service and local
			 jurisdictions and other interested persons.
					(2)Public meeting requiredThe Secretary and the other party or
			 parties to the proposed memorandum of understanding shall hold at least 1 joint
			 public meeting before completing a final draft of the memorandum of
			 understanding.
					(3)Public
			 commentA draft memorandum of
			 understanding shall also be open to public comment before being
			 finalized.
					605.Termination of authorityThe authority provided by this title shall
			 terminate on the date that is 10 years after the date of enactment of this
			 Act.
			VIICRYSTAL SPRINGS WATERSHED SPECIAL RESOURCES
			 MANAGEMENT UNIT
			701.Findings and purposeThe purpose of this title is to establish a
			 special resources management unit to ensure protection of the quality and
			 quantity of the Crystal Springs watershed as a clean drinking water source for
			 the residents of Hood River County, Oregon, while also allowing visitors to
			 enjoy its special scenic, natural, cultural, and wildlife values.
			702.Establishment of Crystal Springs Watershed
			 Special Resources Management Unit
				(a)EstablishmentEffective as provided by section 705, the
			 Secretary of Agriculture shall establish a special resources management unit in
			 the State consisting of all National Forest System land that is located within
			 200 yards from any point on the perimeter of the Crystal Springs Zone of
			 Contribution, as determined by the Crystal Springs Water District, and other
			 National Forest System land in and around the Inn at Cooper Spur and the Cooper
			 Spur Ski Area, as depicted on the map entitled Crystal Springs Watershed
			 Special Resources Management Unit and dated June 2006 (in this subtitle
			 referred to as the official map).
				(b)DesignationThe special resources management unit
			 established pursuant to subsection (a) shall be known as the Crystal Springs
			 Watershed Special Resources Management Unit, in this title referred to as the
			 Management Unit.
				(c)Exclusion of Certain LandThe Management Unit does not include any
			 National Forest System land otherwise covered by subsection (a) that is
			 designated as wilderness by title I.
				(d)WithdrawalSubject to valid existing rights, National
			 Forest System land included in the Management Unit are permanently withdrawn
			 from all forms of appropriation under the public land laws, including the
			 mining laws and mineral and geothermal leasing laws.
				(e)Maps and Legal Description
					(1)Submission of legal
			 descriptionsAs soon as
			 practicable after the effective date specified in section 705, the Secretary
			 shall prepare and submit to Congress a legal description of the Management
			 Unit.
					(2)Force of lawThe map referred to in subsection (a) and
			 the legal descriptions prepared under paragraph (1) shall have the same force
			 and effect as if included in this Act, except that the Secretary may correct
			 technical errors in the map and legal descriptions. The map of the Crystal
			 Springs Zone of Contribution is incorporated in this Act to delineate the
			 boundaries of the Management Unit, and the delineation of these boundaries is
			 not intended to affect the specific uses that may occur on private land within
			 the boundaries of the Management Unit.
					(3)Public availabilityThe map referred to in subsection (a) and
			 the legal descriptions prepared under paragraph (1) shall be filed and made
			 available for public inspection in the appropriate offices of the Forest
			 Service.
					703.Administration of Management Unit
				(a)General Applicability of Existing
			 LawsExcept as provided in
			 this title, all other laws and regulations affecting National Forest System
			 lands shall continue to apply to the National Forest System lands included in
			 the Management Unit.
				(b)Authorized Activities
					(1)Process for allowing
			 activitiesOnly activities
			 described in this subsection may occur in the Management Unit, and the
			 Secretary of Agriculture may permit an activity described in this subsection to
			 occur in the Management Unit only after the Secretary—
						(A)obtains the review and opinions of the
			 Crystal Springs Water District regarding the effect of the activity on the
			 purposes of the Management Unit;
						(B)complies with all applicable Federal law
			 regarding development and implementation of the activity; and
						(C)when appropriate, provides to the general
			 public advance notice of the activity, an opportunity to comment on the
			 activity, and appeal rights regarding the activity.
						(2)RecreationThe Secretary may—
						(A)continue to maintain recreational
			 opportunities and trails, in existence in the Management Unit as of the
			 effective date specified in section 705, within their existing and historic
			 footprints or at an alternative location; and
						(B)develop new footpaths or cross-county
			 skiing trails in the Management Unit.
						(3)Lease of certain improvementsThe Secretary may lease improvements and
			 facilities, in existence in the Management Unit as of the effective date
			 specified in section 705, within their existing and designated footprints to 1
			 or more concessionaires.
					(4)Road maintenanceSubject to subsection (d), the Secretary
			 may maintain National Forest System roads, in existence in the Management Unit
			 as of the effective date specified in section 705 or as directed by the
			 management plan required by subsection (d). Maintenance may include the
			 installation of culverts and drainage improvements and other similar
			 activities.
					(5)Fuel reduction in proximity to improvements
			 and primary public roadsTo
			 protect the water quality, water quantity, scenic, cultural, historic, natural,
			 and wildlife values of the Management Unit, the Secretary may permit fuel
			 reduction on National Forest System land in the Management Unit—
						(A)extending up to 400 feet from structures on
			 National Forest System land or structures on adjacent private land; and
						(B)extending up to 400 feet from the Cooper
			 Spur Road, the Cloud Cap Road, and the Cooper Spur ski area loop road.
						(6)Other fuel reduction and forest health
			 activitiesThe Secretary may
			 conduct fuel reduction and forest health management activities in the
			 Management Unit, with priority given to activities that restore previously
			 harvested stands, including the removal of logging slash, smaller diameter
			 material, and ladder fuels. The purpose of any fire risk reduction or forest
			 health management activity conducted in the Management Unit shall be the
			 maintenance and restoration of fire-resilient forest structures containing late
			 successional forest structure characterized by large trees and multi-storied
			 canopies (where ecologically appropriate) and the protection of the water
			 quality, water quantity, scenic, cultural, historic, natural, and wildlife
			 values of the Management Unit.
					(c)Specifically Prohibited
			 ActivitiesThe following
			 activities may not occur on National Forest System land in the Management Unit,
			 whether separately or, except as provided in paragraph (2), as part of an
			 activity authorized by subsection (b):
					(1)New road construction or renovation of
			 existing non-System roads.
					(2)Projects undertaken for the purpose of
			 harvesting commercial timber. The harvest of merchantable products that are
			 by-products of activities conducted pursuant to subsection (b)(6) and carried
			 out pursuant to a stewardship contract are not prohibited by this
			 subsection.
					(3)Commercial livestock grazing.
					(4)The placement or maintenance of fuel
			 storage tanks.
					(5)The application of any toxic chemicals,
			 including pesticides, rodenticides, herbicides, or retardants, for any purpose,
			 except with the consent of the Crystal Springs Water District.
					(d)Management Plan
					(1)Plan requiredWithin 9 months after the effective date
			 specified in section 605, the Secretary of Agriculture shall adopt a management
			 plan for the Management Unit that, while providing for the limited activities
			 specifically authorized by subsection (b), protects the watershed from illegal
			 dumping, human waste, fires, vandalism, and other risks to water
			 quality.
					(2)Consultation and public
			 participationThe Secretary
			 shall prepare the management plan in consultation with the Crystal Springs
			 Water District, the Cooper Spur Wild and Free Coalition, and Hood River County
			 and provide for public participation as described in subsection
			 (b)(1)(C).
					(e)Forest Road ClosuresAs part of the management plan required by
			 subsection (d), the Secretary of Agriculture may provide for the closure or
			 gating to the general public of any Forest Service road within the Management
			 Unit, except for the road commonly known as Cloud Cap Road.
				(f)Private LandNothing in this section affects the use of,
			 or access to, any private property within the Crystal Springs Zone of
			 Contribution by the owners of the private property and their guests. The
			 Secretary is encouraged to work with interested private landowners who have
			 voluntarily agreed to cooperate with the Secretary to further the purposes of
			 this title.
				(g)Relationship With Water
			 DistrictExcept as provided
			 in this section, the Crystal Springs Water District has no authorities over
			 management or use of National Forest System land included in the Management
			 Unit.
				704.Acquisition of lands
				(a)Acquisition AuthorityThe Secretary of Agriculture may acquire
			 from willing landowners any lands located in the Crystal Springs Zone of
			 Contribution within the boundaries of Mount Hood National Forest. Lands so
			 acquired shall automatically be added to the Management Unit.
				(b)Prohibition on Subsequent
			 ConveyanceThe Secretary may
			 not sell, trade, or otherwise transfer ownership of any land within the
			 Management Unit, including any of the land acquired under subsection (a) or
			 received by the Secretary as part of the Cooper Spur-Government Camp land
			 exchange authorized by subtitle A of title V and included within the Management
			 Unit, to any person.
				705.Effective
			 dateThe Secretary of
			 Agriculture shall establish the Management Unit as soon as practicable after
			 the final closing of the Cooper Spur-Government Camp land exchange authorized
			 by subtitle A of title V, but in no case later than 30 days after the date of
			 the final closing of such land exchange. The Management Unit may not be
			 established before final closing of the land exchange.
			VIIILOCAL AND TRIBAL RELATIONSHIPS
			801.Findings and purposeThe purpose of this title is to recognize
			 and support the ability of Native Americans to continue to gather first foods
			 in the Mount Hood National Forest using traditional methods and the central
			 role of the State and local governments in management of issues dealing with
			 natural and developed environments in the vicinity of the national
			 forest.
			802.First foods gathering areas
				(a)Priority Use AreasThe Secretary of Agriculture shall
			 identify, establish, develop, and manage priority-use areas in Mount Hood
			 National Forest for the gathering of first foods by members of Indian tribes
			 with treaty-reserved gathering rights on lands encompassed by the national
			 forest. The priority-use areas shall be identified, established, developed, and
			 managed in a manner consistent with the memorandum of understanding entered
			 into between the Department of Agriculture, the Bureau of Land Management, the
			 Bureau of Indian Affairs, and the Confederated Tribes of the Warm Springs
			 Reservation of Oregon (in this section referred to as the Warm Springs
			 Tribe) and dated April 23, 2003, and such further agreements as are
			 necessary between the Secretary of Agriculture and the Warm Springs Tribe to
			 carry out the purposes of this section.
				(b)Priority UseMembers of Indian tribes with
			 treaty-reserved gathering rights on lands encompassed by Mount Hood National
			 Forest shall, in cooperation with the Mount Hood National Forest, gather first
			 foods in the priority-use areas established pursuant to subsection (a).
				(c)Applicable
			 LawIn considering and
			 selecting National Forest System land for inclusion in a priority-use area
			 under subsection (a), the Secretary of Agriculture shall comply with the land
			 and resource management plan for Mount Hood National Forest and applicable
			 laws.
				(d)DefinitionIn this section, the term first
			 foods means roots, berries, and plants on National Forest System land in
			 Mount Hood National Forest that have been gathered for traditional and cultural
			 purposes by members of Indian tribes with treaty-reserved gathering rights on
			 lands encompassed by Mount Hood National Forest.
				803.Forest Service coordination with State and
			 local governmentsCongress
			 encourages the Secretary of Agriculture to cooperate with the State, local
			 communities, counties, and Indian tribes in the vicinity of Mount Hood National
			 Forest, and the heads of other Federal agencies to identify common ground,
			 coordinate planning efforts around the national forest, and make the Federal
			 Government a better partner in building cooperative and lasting solutions for
			 management of Mount Hood National Forest and non-Federal land in the vicinity
			 of the national forest.
			804.Savings provisions regarding relations with
			 Indian tribes
				(a)Treaty RightsNothing in this Act is intended to alter,
			 modify, enlarge, diminish, or extinguish the treaty rights of any Indian tribe,
			 including the off-reservation reserved rights established by the Treaty of June
			 25, 1855, with the Tribes and Bands of Middle Oregon (12 Stat. 963). Section
			 702 is consistent with and intended to implement the gathering rights reserved
			 by such treaty.
				(b)Tribal LandsNothing in this Act is intended to affect
			 lands held in trust by the Secretary of the Interior for Indian tribes or
			 individual members of Indian tribes or other lands acquired by the Army Corps
			 of Engineers and administered by the Secretary of the Interior for the benefit
			 of Indian tribes and individual members of Indian tribes.
				(c)Hunting and FishingNothing in this Act is intended to affect
			 the laws, rules, and regulations pertaining to hunting and fishing under
			 existing State and Federal laws and Indian treaties.
				805.Improved natural disaster
			 preparedness
				(a)Imposition of StandardsNew development occurring on land conveyed
			 by the Secretary of Agriculture under title V or undertaken or otherwise
			 permitted by the Secretary of Agriculture on National Forest System land in
			 Mount Hood National Forest after the date of the enactment of this Act shall be
			 constructed or altered in compliance with—
					(1)1 of—
						(A)the nationally recognized model building
			 codes; and
						(B)nationally recognized wildland-urban
			 interface codes and standards; or
						(2)1 of the other applicable nationally
			 recognized codes and standards relating to—
						(A)fire protection infrastructure in the
			 wildland urban interface;
						(B)land development in wildland areas;
			 or
						(C)wild fire hazard mitigation.
						(b)Inclusion of Standards in Land
			 ConveyancesIn the case of
			 each of the land conveyances described in title V, the Secretary shall impose
			 the requirements of subsection (a) as a condition on the conveyance of the
			 Federal land under the conveyance.
				(c)Effect on State and Local LawTo the maximum extent feasible, the codes
			 imposed pursuant to subsection (a) shall be consistent with the nationally
			 recognized codes and development standards adopted or referenced by the State
			 or political subdivisions of the State. This section shall not be construed to
			 limit the power of the State or a political subdivision of the State to
			 implement or enforce any law, rule, regulation, or standard concerning fire
			 prevention and control.
				(d)EnforcementThe codes imposed pursuant to subsection
			 (a) may be enforced by the same entities otherwise enforcing codes, ordinances,
			 and standards relating to new development occurring on land conveyed by the
			 Secretary of Agriculture under title V.
				IXRECREATION
			901.Findings and purposeThe purpose of this title is to recognize
			 and support recreation as a dynamic social and economic component of the legacy
			 and future of the Mount Hood National Forest.
			902.Retention of Mount Hood National Forest
			 land use fees from special use authorizations
				(a)Special AccountThe Secretary of the Treasury shall
			 establish a special account in the Treasury for Mount Hood National
			 Forest.
				(b)DepositsExcept as provided in section 7 of the Act
			 of April 24, 1950 (commonly known as the Granger-Thye Act; 16 U.S.C. 580d), the
			 National Forest Organizational Camp Fee Improvement Act of 2003 (title V of
			 division F of Public Law 108–107; 16 U.S.C. 6231 et seq.), Public Law 106–206
			 (commonly known as the Commercial Filming Act; 16 U.S.C. 460l–d), and the
			 Federal Lands Recreation Enhancement Act (title VIII of division J of Public
			 Law 108–477; 16 U.S.C. 6801 et seq.), all land use fees received after the date
			 which is 6 months after the date of enactment of this Act from special use
			 authorizations, such as recreation residences, resorts, winter recreation
			 resorts, communication uses, and linear rights-of-way, and all other special
			 use types issued with regard to Mount Hood National Forest shall be deposited
			 in the special account established under subsection (a).
				(c)AvailabilitySubject to subsection (d), amounts in the
			 special account established under subsection (a) shall remain available,
			 without further appropriation and until expended, for expenditure as provided
			 in section 903. Upon request of the Secretary of Agriculture, the Secretary of
			 the Treasury shall transfer to the Secretary of Agriculture from the special
			 account such funds as the Secretary of Agriculture may request. The Secretary
			 shall accept and use the funds in accordance with section 903.
				(d)Termination of Special
			 AccountThe special account
			 required by subsection (a) shall terminate at the end of the 10-year period
			 beginning on the date of enactment of this Act. Any amounts remaining in the
			 special account at the end of such period shall be transferred to the general
			 fund of the Treasury.
				903.Use of funds in special account to support
			 recreation
				(a)Authorized UsesThe Secretary of Agriculture shall use
			 funds received from the special account under section 902(c) for the following
			 purposes related to Mount Hood National Forest:
					(1)Installation, repair, maintenance, and
			 facility enhancement related directly to visitor enjoyment, visitor access, and
			 health and safety, such as—
						(A)the improvement and maintenance of trails,
			 including trails used for hiking, biking, snowmobiling, horseback riding,
			 cross-country skiing, and off-highway vehicles;
						(B)water system improvements; and
						(C)personal sanitation facilities
			 improvements.
						(2)Interpretive programs, visitor information,
			 visitor services, visitor needs assessments, mapping, signage, Leave-No-Trace
			 materials, and wilderness rangers.
					(3)Habitat restoration directly related to
			 recreation.
					(4)Cooperative environmental restoration
			 projects with non-Federal partnership groups and associations, including groups
			 and associations that work with youth.
					(5)Law enforcement and rescue and recovery
			 efforts related to public use and recreation, such as law enforcement at
			 recreation events, search and rescue operations, illegal recreation activities
			 investigations, and enforcement.
					(6)Improving administration of special use
			 authorizations.
					(7)Preparation of documents required under the
			 National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.) in connection with the improvement or
			 development of recreational opportunities.
					(8)Other projects or partnerships recommended
			 by the Mount Hood National Forest Recreation Working Group established by
			 section 905.
					(b)Allocation RequirementsOf the total funds received by the
			 Secretary of Agriculture from the special account under section 902(c) for a
			 fiscal year, the Secretary shall allocate the funds as follows:
					(1)95 percent of the funds to Mount Hood
			 National Forest.
					(2)5 percent of the funds to the Regional
			 Office for the Pacific Northwest Region of the Forest Service to develop needed
			 policy and training to support programs in wilderness areas, special uses,
			 trails, developed and dispersed recreation, and interpretation related to Mount
			 Hood National Forest.
					904.Annual reporting requirementThe Secretary of Agriculture shall submit to
			 Congress an annual report specifying—
				(1)the total funds received by the Secretary
			 from the special account under section 902(c) for the preceding fiscal
			 year;
				(2)how the funds were allocated and expended;
			 and
				(3)the results from such expenditures.
				905.Mount Hood National Forest Recreational
			 Working Group
				(a)Establishment and PurposeThe Secretary of Agriculture shall
			 establish the Mount Hood National Forest Recreational Working Group for the
			 purpose of providing advice and recommendations to the Forest Service on
			 planning and implementing recreation enhancements in Mount Hood National
			 Forest, including advice and recommendations regarding how the funds in the
			 special account established under section 902 should be requested and
			 expended.
				(b)DutiesThe Working Group shall—
					(1)review projects proposed by the Secretary
			 for Mount Hood National Forest under section 903(a);
					(2)propose projects under section 903(a) to
			 the Secretary;
					(3)recommend the amount of funds from the
			 special account established under section 902 to be used to fund projects under
			 section 903; and
					(4)provide opportunities for citizens,
			 organizations, Indian tribes, the Forest Service, and other interested parties
			 to participate openly and meaningfully, beginning at the early stages of the
			 development of projects under section 903(a).
					(c)Appointment
					(1)Appointment and termThe Regional Forester, acting on behalf of
			 the Secretary of Agriculture, shall appoint the members of the Working Group
			 for a term of 3 years beginning on the date of appointment. A member may be
			 reappointed to subsequent 3-year terms.
					(2)Initial appointmentThe Regional Forester shall make initial
			 appointments to the Working Group not later than 180 days after the date of
			 enactment of this Act.
					(3)VacanciesThe Regional Forester shall make
			 appointments to fill vacancies on the Working Group as soon as practicable
			 after the vacancy has occurred.
					(4)CompensationMembers of the Working Group shall not
			 receive any compensation for their service on the Working Group.
					(5)NominationsThe State, county, and Tribal governments
			 for each county directly adjacent to or containing any portion of Mount Hood
			 National Forest may submit a nomination to the Regional Forester for each
			 activity or interest group category described in subsection (d).
					(6)Broad and balanced
			 representationIn appointing
			 the members of the Working Group, the Regional Forester shall provide for a
			 balanced and broad representation from the recreation community.
					(d)Composition of Working GroupThe Working Group shall be composed of 15
			 members, selected so that the following activities and interest groups are
			 represented:
					(1)Summer non-mechanized recreation, such as
			 hiking.
					(2)Winter non-motorized recreation, such as
			 snowshoeing and backcountry skiing.
					(3)Mountain biking.
					(4)Hunting and fishing.
					(5)Summer motorized recreation, such as
			 off-highway vehicle use.
					(6)Local environmental groups.
					(7)Winter motorized recreation, such as
			 snowmobiling.
					(8)Permitted ski areas.
					(9)Forest products industry.
					(10)Affected Indian tribes.
					(11)Local holder of a recreation residence
			 permit.
					(12)Local government interests, such as a
			 county commissioner or city mayor in an elected position representing a county
			 or city directly adjacent or containing any portion of Mount Hood National
			 Forest.
					(13)A resident of Government Camp.
					(14)The State.
					(15)Operators of campground facilities open to
			 the general public.
					(e)ChairpersonThe chairperson of the Working Group shall
			 be selected by a majority of the Working Group.
				(f)Other Working Group Authorities and
			 Requirements
					(1)Staff assistanceThe Secretary of Agriculture shall provide
			 staff assistance to the Working Group from Federal employees under the
			 jurisdiction of the Secretary.
					(2)MeetingsAll meetings of the Working Group shall be
			 announced at least 1 week in advance in a local newspaper of record and shall
			 be open to the public.
					(3)RecordsThe Working Group shall maintain records of
			 the meetings of the Working Group and make the records available for public
			 inspection.
					(g)Limitation on Administrative
			 AssistanceNot more than 5
			 percent of the funds allocated under section 903(b) to Mount Hood National
			 Forest for a fiscal year may be used to provide administrative assistance to
			 the Working Group during that fiscal year.
				(h)Federal
			 Advisory Committee ActThe Federal
			 Advisory Committee Act (5 U.S.C. App.) shall not apply to the
			 Working Group.
				(i)Termination of Working GroupThe Working Group shall terminate at the
			 end of the 10-year period beginning on the date of enactment of this
			 Act.
				906.Consideration of conversion of forest roads
			 to recreational uses
				(a)Evaluation of Currently Closed
			 Roads
					(1)Consideration for recreational
			 useThe Secretary of
			 Agriculture may make a determination regarding whether the Forest Service roads
			 in Mount Hood National Forest that were selected before the date of enactment
			 of this Act for closure and decommissioning, but have not yet been
			 decommissioned, should be converted to recreational uses to enhance
			 recreational opportunities in the national forest, such as conversion to
			 single-track trails for mountain bikes and trails for snowmobiling, off-road
			 vehicle use, horseback riding, hiking, cross-country skiing, and other
			 recreational uses.
					(2)Consideration of environmental and economic
			 impactsIn evaluating the
			 feasibility and suitability of converting Forest Service roads under this
			 subsection to recreational uses, and the types of recreational uses to be
			 authorized, the Secretary shall take into account the environmental and
			 economic impacts of implementing the conversion and of the resulting
			 recreational uses.
					(3)Public
			 processThe consideration and
			 selection of Forest Service roads under this subsection for conversion to
			 recreational uses, and the types of recreational uses to be authorized, shall
			 be a public process, including consultation by the Secretary of Agriculture
			 with the Mount Hood National Forest Recreational Working Group.
					(b)Future Closure ConsiderationsWhenever the Secretary of Agriculture
			 considers a Forest Service road in Mount Hood National Forest for possible
			 closure and decommissioning after the date of enactment of this Act, the
			 Secretary shall include, as an alternative to decommissioning the road,
			 consideration of converting the road to recreational uses to enhance
			 recreational opportunities in the Mount Hood National Forest.
				907.Improved trail access for persons with
			 disabilities
				(a)Construction of trailThe Secretary of Agriculture may enter into
			 a contract with a partner organization or other person to design and construct
			 a trail at a location selected by the Secretary in Mount Hood National Forest
			 suitable for use by persons with disabilities.
				(b)Public
			 ProcessThe selection of the
			 trail location under subsection (a) and the preparation of the design of the
			 trail shall be a public process, including consultation by the Secretary of
			 Agriculture with the Mount Hood National Forest Recreational Working
			 Group.
				(c)FundingThe Secretary of Agriculture may use funds
			 in the special account established under section 902 to carry out this
			 section.
				XAUTHORIZATION OF APPROPRIATIONS
			1001.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
			
	
		1.Short title; table of contents
			(a)Short TitleThis Act may be cited as the
			 Lewis and Clark Mount Hood Wilderness
			 Act of 2007.
			(b)Table of ContentsThe table of contents of this Act is as
			 follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definitions.
					TITLE I—Protected
				areas
					Subtitle A—Designation of wilderness
				areas
					Sec. 101. Designation of Lewis and Clark Mount
				Hood wilderness areas.
					Sec. 102. Richard L. Kohnstamm Memorial
				Area.
					Sec. 103. Potential wilderness area; additions
				to wilderness areas.
					Sec. 104. Maps and legal
				descriptions.
					Sec. 105. Administration.
					Sec. 106. Buffer zones.
					Sec. 107. Fish and wildlife.
					Sec. 108. Fire, insects, and
				diseases.
					Sec. 109. Withdrawal.
					Subtitle B—Designation of streams for wild and
				scenic river protection in the Mount Hood area
					Sec. 111. Wild and Scenic River designations,
				Mount Hood National Forest.
					Sec. 112. Protection for Hood River,
				Oregon.
					Subtitle C—Mount Hood National Recreation
				Area
					Sec. 121. Mount Hood National Recreation
				Area.
					Subtitle D—Protections for Crystal Springs,
				Upper Big Bottom, and Cultus Creek
					Sec. 131. Crystal Springs Watershed Special
				Resources Management Unit.
					Sec. 132. Protections for Upper Big Bottom and
				Cultus Creek.
					TITLE II—Land
				exchanges
					Subtitle A—Cooper Spur-Government Camp land
				exchange
					Sec. 201. Definitions.
					Sec. 202. Cooper Spur-Government Camp land
				exchange.
					Subtitle B—Port of Cascade Locks land
				exchange
					Sec. 211. Definitions.
					Sec. 212. Land exchange, Port of Cascade
				Locks-Pacific Crest National Scenic Trail.
					Subtitle C—Hunchback Mountain land exchange and
				boundary adjustment
					Sec. 221. Definitions.
					Sec. 222. Hunchback Mountain land
				exchange.
					Sec. 223. Boundary adjustment.
					Subtitle D—Conditions on development of Federal
				land
					Sec. 231. Improved natural disaster
				preparedness.
					TITLE III—Tribal provisions;
				planning and studies
					Sec. 301. Transportation plan.
					Sec. 302. Mount Hood National Forest
				stewardship strategy.
					Sec. 303. Local and tribal
				relationships.
					Sec. 304. Recreational uses.
				
			2.DefinitionsIn this Act:
			(1)SecretaryThe term Secretary means the
			 Secretary of Agriculture.
			(2)StateThe term State means the State
			 of Oregon.
			IProtected areas
			ADesignation of wilderness
			 areas
				101.Designation of Lewis and Clark Mount Hood
			 wilderness areasIn accordance
			 with the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the
			 State of Oregon are designated as wilderness areas and as components of the
			 National Wilderness Preservation System:
					(1)Badger creek wilderness
			 additionsCertain Federal
			 land managed by the Forest Service, comprising approximately 4,140 acres, as
			 generally depicted on the maps entitled Badger Creek Wilderness—Badger
			 Creek Additions and Badger Creek Wilderness—Bonney
			 Butte, dated July 16, 2007, which is incorporated in, and considered to
			 be a part of, the Badger Creek Wilderness, as designated by section 3(3) of the
			 Oregon Wilderness Act of 1984 (16 U.S.C. 1132 note; 98 Stat. 273).
					(2)Bull of the woods wilderness
			 additionCertain Federal land
			 managed by the Forest Service, comprising approximately 10,180 acres, as
			 generally depicted on the map entitled Bull of the Woods Wilderness—Bull
			 of the Woods Additions, dated July 16, 2007, which is incorporated in,
			 and considered to be a part of, the Bull of the Woods Wilderness, as designated
			 by section 3(4) of the Oregon Wilderness Act of 1984 (16 U.S.C. 1132 note; 98
			 Stat. 273).
					(3)Clackamas wildernessCertain Federal land managed by the Forest
			 Service, comprising approximately 9,470 acres, as generally depicted on the
			 maps entitled Clackamas Wilderness—Big Bottom, Clackamas
			 Wilderness—Clackamas Canyon, Clackamas Wilderness—Memaloose
			 Lake, Clackamas Wilderness—Sisi Butte, and
			 Clackamas Wilderness—South Fork Clackamas, dated July 16, 2007,
			 which shall be known as the Clackamas Wilderness.
					(4)Mark O. Hatfield
			 wilderness additionsCertain Federal land managed by the Forest
			 Service, comprising approximately 25,960 acres, as generally depicted on the
			 maps entitled Mark O. Hatfield Wilderness—Gorge Face and
			 Mark O. Hatfield Wilderness—Larch Mountain, dated July 16, 2007,
			 which is incorporated in, and considered to be a part of, the Mark O. Hatfield
			 Wilderness, as designated by section 3(1) of the Oregon Wilderness Act of 1984
			 (16 U.S.C. 1132 note; 98 Stat. 273).
					(5)Mount Hood wilderness
			 additionsCertain Federal
			 land managed by the Forest Service, comprising approximately 18,450 acres, as
			 generally depicted on the maps entitled Mount Hood Wilderness—Barlow
			 Butte, Mount Hood Wilderness—Elk Cove/Mazama,
			 Mount Hood Wilderness—Richard L. Kohnstamm Memorial Area,
			 Mount Hood Wilderness—Sand Canyon, Mount Hood
			 Wilderness—Sandy Additions, Mount Hood Wilderness—Twin
			 Lakes, and Mount Hood Wilderness—White River, dated July
			 16, 2007, and the map entitled Mount Hood Wilderness—Cloud Cap,
			 dated July 20, 2007, which is incorporated in, and considered to be a part of,
			 the Mount Hood Wilderness, as designated under section 3(a) of the Wilderness
			 Act (16 U.S.C. 1132(a)) and enlarged by section 3(d) of the Endangered American
			 Wilderness Act of 1978 (16 U.S.C. 1132 note; 92 Stat. 43).
					(6)Roaring river wildernessCertain Federal land managed by the Forest
			 Service, comprising approximately 36,550 acres, as generally depicted on the
			 map entitled Roaring River Wilderness—Roaring River Wilderness,
			 dated July 16, 2007, which shall be known as the Roaring River
			 Wilderness.
					(7)Salmon-huckleberry wilderness
			 additionsCertain Federal
			 land managed by the Forest Service, comprising approximately 16,620 acres, as
			 generally depicted on the maps entitled Salmon-Huckleberry
			 Wilderness—Alder Creek Additions, Salmon-Huckleberry
			 Wilderness—Eagle Creek Addition, Salmon-Huckleberry
			 Wilderness—Hunchback Mountain, Salmon-Huckleberry
			 Wilderness—Inch Creek, Salmon-Huckleberry Wilderness—Mirror
			 Lake, and Salmon-Huckleberry Wilderness—Salmon River
			 Meadows, dated July 16, 2007, which is incorporated in, and considered
			 to be a part of, the Salmon-Huckleberry Wilderness, as designated by section
			 3(2) of the Oregon Wilderness Act of 1984 (16 U.S.C. 1132 note; 98 Stat.
			 273).
					(8)Lower white river wildernessCertain Federal land managed by the Forest
			 Service and Bureau of Land Management, comprising approximately 2,870 acres, as
			 generally depicted on the map entitled Lower White River
			 Wilderness—Lower White River, dated July 16, 2007, which shall be known
			 as the Lower White River Wilderness.
					102.Richard L. Kohnstamm Memorial
			 AreaCertain Federal land
			 managed by the Forest Service, as generally depicted on the map entitled
			 Mount Hood Wilderness—Richard L. Kohnstamm Memorial Area, dated
			 July 16, 2007, is designated as the Richard L. Kohnstamm Memorial
			 Area.
				103.Potential wilderness
			 area; additions to wilderness areas
					(a)Roaring river potential
			 wilderness area
						(1)In
			 generalIn furtherance of the purposes of the Wilderness Act (16
			 U.S.C. 1131 et seq.), certain Federal land managed by the Forest Service,
			 comprising approximately 900 acres identified as Potential
			 Wilderness on the map entitled Roaring River Wilderness,
			 dated July 16, 2007, is designated as a potential wilderness area.
						(2)ManagementThe
			 potential wilderness area designated by paragraph (1) shall be managed in
			 accordance with section 4 of the Wilderness Act (16 U.S.C. 1133).
						(3)Designation as
			 wildernessOn the date on which the Secretary publishes in the
			 Federal Register notice that the conditions in the potential wilderness area
			 designated by paragraph (1) are compatible with the Wilderness Act (16 U.S.C.
			 1131 et seq.), the potential wilderness shall be—
							(A)designated as wilderness
			 and as a component of the National Wilderness Preservation System; and
							(B)incorporated into the
			 Roaring River Wilderness designated by section 101(6).
							(b)Addition to the Mount
			 Hood WildernessOn completion of the land exchange under section
			 202, certain Federal land managed by the Forest Service, comprising
			 approximately 1,710 acres, as generally depicted on the map entitled
			 Mount Hood Wilderness—Tilly Jane, dated July 20, 2007, shall be
			 incorporated in, and considered to be a part of, the Mount Hood Wilderness, as
			 designated under section 3(a) of the Wilderness Act (16 U.S.C. 1132(a)) and
			 enlarged by section 3(d) of the Endangered American Wilderness Act of 1978 (16
			 U.S.C. 1132 note; 92 Stat. 43) and section 101(5).
					(c)Addition to the
			 Salmon-Huckleberry WildernessOn acquisition by the United
			 States, the approximately 160 acres of land identified as Land to be
			 acquired by USFS on the map entitled Hunchback Mountain Land
			 Exchange, Clackamas County, dated June 2006, shall be incorporated in,
			 and considered to be a part of, the Salmon-Huckleberry Wilderness, as
			 designated by section 3(2) of the Oregon Wilderness Act of 1984 (16 U.S.C. 1132
			 note; 98 Stat. 273) and enlarged by section 101(7).
					104.Maps and legal descriptions
					(a)In GeneralAs soon as practicable after the date of
			 enactment of this Act, the Secretary shall file a map and a legal description
			 of each wilderness area and potential wilderness area designated by this title,
			 with—
						(1)the Committee on Energy and Natural
			 Resources of the Senate; and
						(2)the Committee on Natural Resources of the
			 House of Representatives.
						(b)Force of LawThe maps and legal descriptions filed under
			 subsection (a) shall have the same force and effect as if included in this Act,
			 except that the Secretary may correct typographical errors in the maps and
			 legal descriptions.
					(c)Public AvailabilityEach map and legal description filed under
			 subsection (a) shall be on file and available for public inspection in the
			 appropriate offices of the Forest Service and Bureau of Land Management.
					(d)Description of landThe boundaries of the areas designated as
			 wilderness by section 101 that are immediately adjacent to a utility
			 right-of-way or a Federal Energy Regulatory Commission project boundary shall
			 be 100 feet from the boundary of the right-of-way or the project
			 boundary.
					105.Administration
					(a)In GeneralSubject to valid existing rights, each area
			 designated as wilderness by this title shall be administered by the Secretary
			 that has jurisdiction over the land within the wilderness, in accordance with
			 the Wilderness Act (16 U.S.C. 1131 et seq.), except that—
						(1)any reference in that Act to the effective
			 date shall be considered to be a reference to the date of enactment of this
			 Act; and
						(2)any reference in that Act to the Secretary
			 of Agriculture shall be considered to be a reference to the Secretary that has
			 jurisdiction over the land within the wilderness.
						(b)Incorporation of Acquired Land and
			 InterestsAny land within the
			 boundary of a wilderness area designated by this Act that is acquired by the
			 United States shall—
						(1)become part of the wilderness area in which
			 the land is located; and
						(2)be managed in accordance with this Act, the
			 Wilderness Act (16 U.S.C. 1131 et seq.), and any other applicable law.
						106.Buffer zones
					(a)In GeneralAs provided in the Oregon Wilderness Act of
			 1984 (16 U.S.C. 1132 note; Public Law 98–328), Congress does not intend for
			 designation of wilderness areas in the State under this title to lead to the
			 creation of protective perimeters or buffer zones around each wilderness
			 area.
					(b)Activities or Uses up to
			 BoundariesThe fact that
			 nonwilderness activities or uses can be seen or heard from within a wilderness
			 area shall not, of itself, preclude the activities or uses up to the boundary
			 of the wilderness area.
					107.Fish and wildlifeNothing in this Act affects the jurisdiction
			 or responsibilities of the State with respect to fish and wildlife.
				108.Fire, insects, and diseasesAs provided in section 4(d)(1) of the
			 Wilderness Act (16 U.S.C. 1133(d)(1)), within the wilderness areas designated
			 by this Act, the Secretary that has jurisdiction over the land within the
			 wilderness (referred to in this section as the Secretary) may
			 take such measures as are necessary to control fire, insects, and diseases,
			 subject to such terms and conditions as the Secretary determines to be
			 desirable and appropriate.
				109.WithdrawalSubject to valid rights in existence on the
			 date of enactment of this Act, the Federal land designated as wilderness by
			 this subtitle is withdrawn from all forms of—
					(1)entry, appropriation, or disposal under the
			 public land laws;
					(2)location, entry, and patent under the
			 mining laws; and
					(3)disposition under all laws pertaining to
			 mineral and geothermal leasing or mineral materials.
					BDesignation of streams
			 for wild and scenic river protection in the Mount Hood area
				111.Wild and Scenic River designations, Mount
			 Hood National Forest
					(a)In generalSection 3(a) of the Wild and Scenic Rivers
			 Act (16 U.S.C. 1274(a)) is amended—
						(1)by redesignating paragraph (167) (relating
			 to the Musconetcong River, New Jersey) as paragraph (169);
						(2)by designating the undesignated paragraph
			 relating to the White Salmon River, Washington, as paragraph (167);
						(3)by designating the undesignated paragraph
			 relating to the Black Butte River, California, as paragraph (168); and
						(4)by adding at the end the following:
							
								(170)South Fork Clackamas RiverThe 4.2-mile segment of the South Fork
				Clackamas River from its confluence with the East Fork of the South Fork
				Clackamas to its confluence with the Clackamas River, to be administered by the
				Secretary of Agriculture as a wild river.
								(171)Eagle CreekThe 8.3-mile segment of Eagle Creek from
				its headwaters to the Mount Hood National Forest boundary, to be administered
				by the Secretary of Agriculture as a wild river.
								(172)Middle Fork Hood RiverThe 3.7-mile segment of the Middle Fork
				Hood River from the confluence of Clear and Coe Branches to the north section
				line of section 11, township 1 south, range 9 east, to be administered by the
				Secretary of Agriculture as a scenic river.
								(173)South Fork Roaring RiverThe 4.6-mile segment of the South Fork
				Roaring River from its headwaters to its confluence with Roaring River, to be
				administered by the Secretary of Agriculture as a wild river.
								(174)Zig Zag RiverThe 4.3-mile segment of the Zig Zag River
				from its headwaters to the Mount Hood Wilderness boundary, to be administered
				by the Secretary of Agriculture as a wild river.
								(175)Fifteenmile Creek
									(A)In generalThe 11.1-mile segment of Fifteenmile Creek
				from its source at Senecal Spring to the southern edge of the northwest quarter
				of the northwest quarter of section 20, township 2 south, range 12 east, to be
				administered by the Secretary of Agriculture in the following classes:
										(i)The 2.6-mile segment from its source at
				Senecal Spring to the Badger Creek Wilderness boundary, as a wild river.
										(ii)The 0.4-mile segment from the Badger Creek
				Wilderness boundary to the point 0.4 miles downstream, as a scenic
				river.
										(iii)The 7.9-mile segment from the point 0.4
				miles downstream of the Badger Creek Wilderness boundary to the western edge of
				section 20, township 2 south, range 12 east as a wild river.
										(iv)The 0.2-mile segment from the western edge
				of section 20, township 2 south, range 12 east, to the southern edge of the
				northwest quarter of the northwest quarter of section 20, township 2 south,
				range 12 east as a scenic river.
										(B)InclusionsNotwithstanding section 3(b), the lateral
				boundaries of both the wild river area and the scenic river area along
				Fifteenmile Creek shall include an average of not more than 640 acres per mile
				measured from the ordinary high water mark on both sides of the river.
									(176)East Fork Hood RiverThe 13.5-mile segment of the East Fork Hood
				River from Oregon State Highway 35 to the Mount Hood National Forest boundary,
				to be administered by the Secretary of Agriculture as a recreational
				river.
								(177)Collawash RiverThe 17.8-mile segment of the Collawash
				River from the headwaters of the East Fork Collawash to the confluence of the
				mainstream of the Collawash River with the Clackamas River, to be administered
				by the Secretary of Agriculture in the following classes:
									(A)The 11.0-mile segment from the headwaters
				of the East Fork Collawash River to Buckeye Creek, as a scenic river.
									(B)The 6.8-mile segment from Buckeye Creek to
				the Clackamas River, as a recreational river.
									(178)Fish CreekThe 13.5-mile segment of Fish Creek from
				its headwaters to the confluence with the Clackamas River, to be administered
				by the Secretary of Agriculture as a recreational
				river.
								.
						(b)EffectThe
			 amendments made by subsection (a) do not affect valid existing water
			 rights.
					112.Protection for Hood River,
			 OregonSection 13(a)(4) of the
			 Columbia River Gorge National Scenic Area Act (16 U.S.C.
			 544k(a)(4)) is amended by striking for a period not to exceed twenty
			 years from the date of enactment of this Act,.
				CMount Hood National
			 Recreation Area
				121.Mount Hood National Recreation
			 Area
					(a)DesignationTo provide for the protection,
			 preservation, and enhancement of recreational, ecological, scenic, cultural,
			 watershed, and fish and wildlife values, there is established the Mount Hood
			 National Recreation Area within the Mount Hood National Forest.
					(b)BoundaryThe
			 Mount Hood National Recreation Area shall consist of certain Federal land
			 managed by the Forest Service and Bureau of Land Management, comprising
			 approximately 34,550 acres, as generally depicted on the maps entitled
			 National Recreation Areas—Mount Hood NRA, “National Recreation
			 Areas—Fifteenmile Creek NRA”, and National Recreation Areas—Shellrock
			 Mountain, dated February 2007.
					(c)Map and legal
			 description
						(1)Submission of legal
			 descriptionAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall file a map and a legal description of the Mount
			 Hood National Recreation Area with—
							(A)the Committee on Energy
			 and Natural Resources of the Senate; and
							(B)the Committee on Natural
			 Resources of the House of Representatives.
							(2)Force of
			 lawThe map and legal description filed under paragraph (1) shall
			 have the same force and effect as if included in this Act, except that the
			 Secretary may correct typographical errors in the map and the legal
			 description.
						(3)Public
			 availabilityThe map and legal description filed under paragraph
			 (1) shall be on file and available for public inspection in the appropriate
			 offices of the Forest Service.
						(d)Administration
						(1)In
			 generalThe Secretary
			 shall—
							(A)administer the Mount Hood National
			 Recreation Area—
								(i)in accordance with the laws (including
			 regulations) and rules applicable to the National Forest System; and
								(ii)consistent with the purposes described in
			 subsection (a); and
								(B)only allow uses of the Mount Hood National
			 Recreation Area that are consistent with the purposes described in subsection
			 (a).
							(2)Applicable
			 lawAny portion of a wilderness area designated by subtitle A
			 that is located within the Mount Hood National Recreation Area shall be
			 administered in accordance with the Wilderness Act (16 U.S.C. 1131 et
			 seq.).
						(e)TimberThe cutting, sale, or removal of timber
			 within the Mount Hood National Recreation Area may be permitted—
						(1)to the extent necessary to improve the
			 health of the forest in a manner that—
							(A)maximizes the retention of large
			 trees—
								(i)as appropriate to the forest type;
			 and
								(ii)to the extent that the trees promote stands
			 that are fire-resilient and healthy;
								(B)improves the habitats of threatened,
			 endangered, or sensitive species; or
							(C)maintains or restores the composition and
			 structure of the ecosystem by reducing the risk of uncharacteristic
			 wildfire;
							(2)to accomplish an approved management
			 activity in furtherance of the purposes established by this subtitle, if the
			 cutting, sale, or removal of timber is incidental to the management activity;
			 or
						(3)for de minimus personal or administrative
			 use within the Mount Hood National Recreation Area, where such use will not
			 impair the purposes established by this subtitle.
						(f)Road constructionNo new or temporary roads shall be
			 constructed or reconstructed within the Mount Hood National Recreation Area
			 except as necessary—
						(1)to protect the health and safety of
			 individuals in cases of an imminent threat of flood, fire, or any other
			 catastrophic event that, without intervention, would cause the loss of life or
			 property;
						(2)to conduct environmental cleanup required
			 by the United States;
						(3)to allow for the exercise of reserved or
			 outstanding rights provided for by a statute or treaty;
						(4)to prevent irreparable resource damage by
			 an existing road; or
						(5)to rectify a hazardous road
			 condition.
						(g)WithdrawalSubject
			 to valid existing rights, all Federal land within the Mount Hood National
			 Recreation Area is withdrawn from—
						(1)all forms of entry,
			 appropriation, or disposal under the public land laws;
						(2)location, entry, and
			 patent under the mining laws; and
						(3)disposition under all
			 laws relating to mineral and geothermal leasing.
						(h)Transfer of
			 administrative jurisdiction
						(1)In
			 generalAdministrative jurisdiction over the Federal land
			 described in paragraph (2) is transferred from the Bureau of Land Management to
			 the Forest Service.
						(2)Description of
			 landThe land referred to in paragraph (1) is the approximately
			 130 acres of land administered by the Bureau of Land Management within or
			 adjacent to the Mount Hood National Recreation Area that is identified as
			 BLM Lands on the map entitled National Recreation
			 Areas—Shellrock Mountain, dated February 2007.
						DProtections for Crystal
			 Springs, Upper Big Bottom, and Cultus Creek
				131.Crystal Springs
			 Watershed Special Resources Management Unit
					(a)Establishment
						(1)In
			 generalOn completion of the land exchange under section 202,
			 there shall be established a special resources management unit in the State
			 consisting of certain Federal land managed by the Forest Service, as generally
			 depicted on the map entitled Crystal Springs Watershed Special Resources
			 Management Unit, dated June 2006 (referred to in this section as the
			 map), to be known as the Crystal Springs Watershed
			 Special Resources Management Unit (referred to in this section as the
			 Management Unit).
						(2)Exclusion of Certain LandThe Management Unit does not include any
			 National Forest System land otherwise covered by paragraph (1) that is
			 designated as wilderness by subtitle A.
						(3)Withdrawal
							(A)In
			 generalSubject to valid rights in existence on the date of
			 enactment of this Act, the Federal land designated as the Management Unit is
			 withdrawn from all forms of—
								(i)entry, appropriation, or
			 disposal under the public land laws;
								(ii)location, entry, and
			 patent under the mining laws; and
								(iii)disposition under all
			 laws pertaining to mineral and geothermal leasing or mineral materials.
								(B)ExceptionSubparagraph
			 (A)(i) does not apply to the parcel of land generally depicted as HES
			 151 on the map.
							(b)PurposesThe
			 purposes of the Management Unit are—
						(1)to ensure the protection
			 of the quality and quantity of the Crystal Springs watershed as a clean
			 drinking water source for the residents of Hood River County, Oregon;
			 and
						(2)to allow visitors to
			 enjoy the special scenic, natural, cultural, and wildlife values of the Crystal
			 Springs watershed.
						(c)Map and Legal Description
						(1)Submission of legal
			 descriptionAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall file a map and a legal description of the
			 Management Unit with—
							(A)the Committee on Energy
			 and Natural Resources of the Senate; and
							(B)the Committee on Natural
			 Resources of the House of Representatives.
							(2)Force of
			 lawThe map and legal description filed under paragraph (1) shall
			 have the same force and effect as if included in this Act, except that the
			 Secretary may correct typographical errors in the map and legal
			 description.
						(3)Public
			 availabilityThe map and legal description filed under paragraph
			 (1) shall be on file and available for public inspection in the appropriate
			 offices of the Forest Service.
						(d)Administration
						(1)In
			 generalThe Secretary shall—
							(A)administer the Management
			 Unit—
								(i)in accordance with the
			 laws (including regulations) and rules applicable to units of the National
			 Forest System; and
								(ii)consistent with the
			 purposes described in subsection (b); and
								(B)only allow uses of the
			 Management Unit that are consistent with the purposes described in subsection
			 (b).
							(2)Fuel reduction in
			 proximity to improvements and primary public roadsTo protect the
			 water quality, water quantity, and scenic, cultural, natural, and wildlife
			 values of the Management Unit, the Secretary may conduct fuel reduction and
			 forest health management treatments to maintain and restore fire-resilient
			 forest structures containing late successional forest structure characterized
			 by large trees and multistoried canopies, as ecologically appropriate, on
			 National Forest System land in the Management Unit—
							(A)in any area located not
			 more than 400 feet from structures located on—
								(i)National Forest System
			 land; or
								(ii)private land adjacent to
			 National Forest System land;
								(B)in any area located not
			 more than 400 feet from the Cooper Spur Road, the Cloud Cap Road, or the Cooper
			 Spur Ski Area Loop Road; and
							(C)on any other National
			 Forest System land in the Management Unit, with priority given to activities
			 that restore previously harvested stands, including the removal of logging
			 slash, smaller diameter material, and ladder fuels.
							(3)Prohibited
			 activitiesSubject to valid existing rights, the following
			 activities shall be prohibited on National Forest System land in the Management
			 Unit:
							(A)New road construction or renovation of
			 existing non-System roads, except as necessary to protect public health and
			 safety.
							(B)Projects undertaken for the purpose of
			 harvesting commercial timber (other than activities relating to the harvest of
			 merchantable products that are byproducts of activities conducted to further
			 the purposes described in subsection (b)).
							(C)Commercial livestock grazing.
							(D)The placement of new fuel storage
			 tanks.
							(E)Except to the extent necessary to further
			 the purposes described in subsection (b), the application of any toxic
			 chemicals (other than fire retardants), including pesticides, rodenticides, or
			 herbicides.
							(e)Forest Road Closures
						(1)In
			 generalExcept as provided in
			 paragraph (2), the Secretary may provide for the closure or gating to the
			 general public of any Forest Service road within the Management Unit.
						(2)ExceptionNothing in this section requires the
			 Secretary to close the road commonly known as Cloud Cap Road,
			 which shall be administered in accordance with otherwise applicable law.
						(f)Private Land
						(1)EffectNothing in this section affects the use of,
			 or access to, any private property within the area identified on the map as the
			 Crystal Springs Zone of Contribution by—
							(A)the owners of the private property;
			 and
							(B)guests to the private property.
							(2)CooperationThe Secretary is encouraged to work with
			 private landowners who have agreed to cooperate with the Secretary to further
			 the purposes of this section.
						(g)Acquisition of land
						(1)In generalThe Secretary may acquire from willing
			 landowners any land located within the area identified on the map as the
			 Crystal Springs Zone of Contribution.
						(2)Inclusion in management
			 unitOn the date of
			 acquisition, any land acquired under paragraph (1) shall be incorporated in,
			 and be managed as part of, the Management Unit.
						132.Protections for Upper
			 Big Bottom and Cultus Creek
					(a)In
			 generalThe Secretary shall manage the Federal land administered
			 by the Forest Service described in subsection (b) in a manner that preserves
			 the natural and primitive character of the land for recreational, scenic, and
			 scientific use.
					(b)Description of
			 landThe Federal land referred to in subsection (a) is—
						(1)the approximately 1,580
			 acres, as generally depicted on the map entitled Upper Big
			 Bottom, dated July 16, 2007; and
						(2)the approximately 280
			 acres identified as Cultus Creek on the map entitled
			 Clackamas Wilderness—South Fork Clackamas, dated July 16,
			 2007.
						(c)Maps and legal
			 descriptions
						(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall file maps and legal descriptions of the Federal
			 land described in subsection (b) with—
							(A)the Committee on Energy
			 and Natural Resources of the Senate; and
							(B)the Committee on Natural
			 Resources of the House of Representatives.
							(2)Force of
			 lawThe maps and legal descriptions filed under paragraph (1)
			 shall have the same force and effect as if included in this Act, except that
			 the Secretary may correct typographical errors in the maps and legal
			 descriptions.
						(3)Public
			 availabilityEach map and legal description filed under paragraph
			 (1) shall be on file and available for public inspection in the appropriate
			 offices of the Forest Service.
						(d)Use of land
						(1)In
			 generalSubject to valid existing rights, with respect to the
			 Federal land described in subsection (b), the Secretary shall only allow uses
			 that are consistent with the purposes identified in subsection (a).
						(2)Prohibited
			 usesThe following shall be prohibited on the Federal land
			 described in subsection (b):
							(A)Permanent roads.
							(B)Commercial
			 enterprises.
							(C)Except as necessary to
			 meet the minimum requirements for the administration of the Federal land and to
			 protect public health and safety—
								(i)the use of motor
			 vehicles; or
								(ii)the establishment of
			 temporary roads.
								(e)WithdrawalSubject
			 to valid existing rights, the Federal land described in subsection (b) is
			 withdrawn from—
						(1)all forms of entry,
			 appropriation, or disposal under the public land laws;
						(2)location, entry, and
			 patent under the mining laws; and
						(3)disposition under all
			 laws relating to mineral and geothermal leasing.
						IILand exchanges
			ACooper Spur-Government Camp land
			 exchange
				201.DefinitionsIn this subtitle:
					(1)CountyThe term County means Hood
			 River County, Oregon.
					(2)Exchange mapThe term exchange map means
			 the map entitled Cooper Spur/Government Camp Land Exchange,
			 dated June 2006.
					(3)Federal landThe term Federal land means
			 the approximately 120 acres of National Forest System land in the Mount Hood
			 National Forest in Government Camp, Clackamas County, Oregon, identified as
			 USFS Land to be Conveyed on the exchange map.
					(4)Mt. Hood MeadowsThe term Mt. Hood Meadows
			 means the Mt. Hood Meadows Oregon, Limited Partnership.
					(5)Non-federal landThe term non-Federal land
			 means—
						(A)the parcel of approximately 770 acres of
			 private land at Cooper Spur identified as Land to be acquired by
			 USFS on the exchange map; and
						(B)any buildings, furniture, fixtures, and
			 equipment at the Inn at Cooper Spur and the Cooper Spur Ski Area covered by an
			 appraisal described in section 202(d).
						202.Cooper Spur-Government Camp land
			 exchange
					(a)Conveyance of landSubject to the provisions of this section,
			 if Mt. Hood Meadows offers to convey to the United States all right, title, and
			 interest of Mt. Hood Meadows in and to the non-Federal land, the Secretary
			 shall convey to Mt. Hood Meadows all right, title, and interest of the United
			 States in and to the Federal land (other than any easements reserved under
			 subsection (g)), subject to valid existing rights.
					(b)Compliance with
			 existing lawExcept as otherwise provided in this section, the
			 Secretary shall carry out the land exchange under this section in accordance
			 with section 206 of the Federal Land Policy and Management Act of 1976 (43
			 U.S.C. 1716).
					(c)Conditions on acceptance
						(1)TitleAs a condition of the land exchange under
			 this section, title to the non-Federal land to be acquired by the Secretary
			 under this section shall be acceptable to the Secretary.
						(2)Terms and
			 conditionsThe conveyance of
			 the Federal land and non-Federal land shall be subject to such terms and
			 conditions as the Secretary may require.
						(d)Appraisals
						(1)In generalAs soon as practicable after the date of
			 enactment of this Act, the Secretary and Mt. Hood Meadows shall select an
			 appraiser to conduct an appraisal of the Federal land and non-Federal
			 land.
						(2)RequirementsAn appraisal under paragraph (1) shall be
			 conducted in accordance with nationally recognized appraisal standards,
			 including—
							(A)the Uniform Appraisal Standards for Federal
			 Land Acquisitions; and
							(B)the Uniform Standards of Professional
			 Appraisal Practice.
							(e)Surveys
						(1)In generalThe exact acreage and legal description of
			 the Federal land and non-Federal land shall be determined by surveys approved
			 by the Secretary.
						(2)CostsThe responsibility for the costs of any
			 surveys conducted under paragraph (1), and any other administrative costs of
			 carrying out the land exchange, shall be determined by the Secretary and Mt.
			 Hood Meadows.
						(f)Deadline for completion of land
			 exchangeIt is the intent of
			 Congress that the land exchange under this section shall be completed not later
			 than 16 months after the date of enactment of this Act.
					(g)Reservation of easementsAs a condition of the conveyance of the
			 Federal land, the Secretary shall reserve—
						(1)a conservation easement to the Federal land
			 to protect existing wetland, as identified by the Oregon Department of State
			 Lands, that allows equivalent wetland mitigation measures to compensate for
			 minor wetland encroachments necessary for the orderly development of the
			 Federal land; and
						(2)a trail easement to the Federal land that
			 allows—
							(A)nonmotorized use by the public of existing
			 trails;
							(B)roads, utilities, and infrastructure
			 facilities to cross the trails; and
							(C)improvement or relocation of the trails to
			 accommodate development of the Federal land.
							BPort of Cascade Locks land
			 exchange
				211.DefinitionsIn this subtitle:
					(1)Exchange mapThe term exchange map means
			 the map entitled Port of Cascade Locks/Pacific Crest National Scenic
			 Trail Land Exchange, dated June 2006.
					(2)Federal landThe term Federal land means
			 the parcel of land consisting of approximately 10 acres of National Forest
			 System land in the Columbia River Gorge National Scenic Area identified as
			 USFS Land to be conveyed on the exchange map.
					(3)Non-Federal landThe term non-Federal land
			 means the parcels of land consisting of approximately 40 acres identified as
			 Land to be acquired by USFS on the exchange map.
					(4)PortThe term Port means the Port
			 of Cascade Locks, Cascade Locks, Oregon.
					212.Land exchange, Port of Cascade
			 Locks-Pacific Crest National Scenic Trail
					(a)Conveyance of landSubject to the provisions of this section,
			 if the Port offers to convey to the United States all right, title, and
			 interest of the Port in and to the non-Federal land, the Secretary shall,
			 subject to valid existing rights, convey to the Port all right, title, and
			 interest of the United States in and to the Federal land.
					(b)Compliance with existing lawExcept as otherwise provided in this
			 section, the Secretary shall carry out the land exchange under this section in
			 accordance with section 206 of the Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1716).
					(c)Conditions on acceptance
						(1)TitleAs a condition of the land exchange under
			 this section, title to the non-Federal land to be acquired by the Secretary
			 under this section shall be acceptable to the Secretary.
						(2)Terms and
			 conditionsThe conveyance of
			 the Federal land and non-Federal land shall be subject to such terms and
			 conditions as the Secretary may require.
						(d)Appraisals
						(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall select an appraiser to conduct an appraisal of
			 the Federal land and non-Federal land.
						(2)RequirementsAn
			 appraisal under paragraph (1) shall be conducted in accordance with nationally
			 recognized appraisal standards, including—
							(A)the Uniform Appraisal
			 Standards for Federal Land Acquisitions; and
							(B)the Uniform Standards of
			 Professional Appraisal Practice.
							(e)Surveys
						(1)In generalThe exact acreage and legal description of
			 the Federal land and non-Federal land shall be determined by surveys approved
			 by the Secretary.
						(2)CostsThe responsibility for the costs of any
			 surveys conducted under paragraph (1), and any other administrative costs of
			 carrying out the land exchange, shall be determined by the Secretary and the
			 Port.
						(f)Deadline for completion of land
			 exchangeIt is the intent of
			 Congress that the land exchange under this section shall be completed not later
			 than 16 months after the date of enactment of this Act.
					CHunchback Mountain land exchange and
			 boundary adjustment
				221.DefinitionsIn this subtitle:
					(1)CountyThe term County means
			 Clackamas County, Oregon.
					(2)Exchange mapThe term exchange map means
			 the map entitled Hunchback Mountain Land Exchange, Clackamas
			 County, dated June 2006.
					(3)Federal landThe term Federal land means
			 the parcel of land consisting of approximately 160 acres of National Forest
			 System land in the Mount Hood National Forest identified as USFS Land to
			 be Conveyed on the exchange map.
					(4)Non-Federal landThe term non-Federal land
			 means the parcel of land consisting of approximately 160 acres identified as
			 Land to be acquired by USFS on the exchange map.
					222.Hunchback Mountain land exchange
					(a)Conveyance of LandSubject to the provisions of this section,
			 if the County offers to convey to the United States all right, title, and
			 interest of the County in and to the non-Federal land, the Secretary shall,
			 subject to valid existing rights, convey to the County all right, title, and
			 interest of the United States in and to the Federal land.
					(b)Compliance with existing lawExcept as otherwise provided in this
			 section, the Secretary shall carry out the land exchange under this section in
			 accordance with section 206 of the Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1716).
					(c)Conditions on acceptance
						(1)TitleAs a condition of the land exchange under
			 this section, title to the non-Federal land to be acquired by the Secretary
			 under this section shall be acceptable to the Secretary.
						(2)Terms and
			 conditionsThe conveyance of
			 the Federal land and non-Federal land shall be subject to such terms and
			 conditions as the Secretary may require.
						(d)Appraisals
						(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall select an appraiser to conduct an appraisal of
			 the Federal land and non-Federal land.
						(2)RequirementsAn
			 appraisal under paragraph (1) shall be conducted in accordance with nationally
			 recognized appraisal standards, including—
							(A)the Uniform Appraisal
			 Standards for Federal Land Acquisitions; and
							(B)the Uniform Standards of
			 Professional Appraisal Practice.
							(e)Surveys
						(1)In generalThe exact acreage and legal description of
			 the Federal land and non-Federal land shall be determined by surveys approved
			 by the Secretary.
						(2)CostsThe responsibility for the costs of any
			 surveys conducted under paragraph (1), and any other administrative costs of
			 carrying out the land exchange, shall be determined by the Secretary and the
			 County.
						(f)Deadline for completion of land
			 exchangeIt is the intent of
			 Congress that the land exchange under this section shall be completed not later
			 than 16 months after the date of enactment of this Act.
					223.Boundary adjustment
					(a)In generalThe boundary of the Mount Hood National
			 Forest shall be adjusted to incorporate—
						(1)any land conveyed to the United States
			 under section 222; and
						(2)the land transferred to the Forest Service
			 by section 121(h)(1).
						(b)Additions to the National Forest
			 SystemThe Secretary shall
			 administer the land described in subsection (a)—
						(1)in accordance with—
							(A)the Act of March 1, 1911 (commonly known as
			 the Weeks Law) (16 U.S.C. 480 et seq.); and
							(B)any laws (including regulations) applicable
			 to the National Forest System; and
							(2)subject to sections
			 103(c) and 121(d), as applicable.
						(c)Land and Water Conservation
			 FundFor the purposes of
			 section 7 of the Land and Water Conservation Fund Act of 1965 (16 U.S.C.
			 460l–9), the boundaries of the Mount Hood National Forest
			 modified by this Act shall be considered to be the boundaries of the Mount Hood
			 National Forest in existence as of January 1, 1965.
					DConditions on development
			 of Federal land
				231.Improved natural disaster
			 preparedness
					(a)Requirements applicable
			 to the conveyance of Federal land
						(1)In
			 generalAs a condition of each of the conveyances of Federal land
			 under this title, the Secretary shall include in the deed of conveyance a
			 requirement that applicable construction activities and alterations shall be
			 conducted in accordance with—
							(A)nationally recognized
			 building and property maintenance codes; and
							(B)nationally recognized
			 codes for development in the wildland-urban interface and wildfire hazard
			 mitigation.
							(2)Applicable
			 lawTo the maximum extent
			 practicable, the codes required under paragraph (1) shall be consistent with
			 the nationally recognized codes adopted or referenced by the State or political
			 subdivisions of the State.
						(3)EnforcementThe
			 requirements under paragraph (1) may be enforced by the same entities otherwise
			 enforcing codes, ordinances, and standards.
						(b)Compliance with codes
			 on Federal landThe Secretary shall ensure that applicable
			 construction activities and alterations undertaken or permitted by the
			 Secretary on National Forest System land in the Mount Hood National Forest are
			 conducted in accordance with—
						(1)nationally recognized
			 building and property maintenance codes; and
						(2)nationally recognized
			 codes for development in the wildland-urban interface development and wildfire
			 hazard mitigation.
						(c)Effect on enforcement by States and
			 political subdivisionsNothing in this section alters or limits
			 the power of the State or a political subdivision of the State to implement or
			 enforce any law (including regulations), rule, or standard relating to
			 development or fire prevention and control.
					IIITribal provisions; planning and
			 studies
			301.Transportation plan
				(a)In GeneralThe Secretary shall seek to participate in
			 the development of an integrated, multimodal transportation plan developed by
			 the Oregon Department of Transportation for the Mount Hood region to achieve
			 comprehensive solutions to transportation challenges in the Mount Hood
			 region—
					(1)to promote appropriate economic
			 development;
					(2)to preserve the landscape of the Mount Hood
			 region; and
					(3)to enhance public safety.
					(b)Issues To Be addressedIn participating in the development of the
			 transportation plan under subsection (a), the Secretary shall seek to
			 address—
					(1)transportation alternatives between and
			 among recreation areas and gateway communities that are located within the
			 Mount Hood region;
					(2)establishing park-and-ride facilities that
			 shall be located at gateway communities;
					(3)establishing intermodal transportation
			 centers to link public transportation, parking, and recreation
			 destinations;
					(4)creating a new interchange on Oregon State
			 Highway 26 located adjacent to or within Government Camp;
					(5)designating, maintaining, and improving
			 alternative routes using Forest Service or State roads for—
						(A)providing emergency routes; or
						(B)improving access to, and travel within, the
			 Mount Hood region;
						(6)the feasibility of
			 establishing—
						(A)a gondola connection
			 that—
							(i)connects Timberline Lodge
			 to Government Camp; and
							(ii)is located in close
			 proximity to the site of the historic gondola corridor; and
							(B)an intermodal
			 transportation center to be located in close proximity to Government
			 Camp;
						(7)burying power lines
			 located in, or adjacent to, the Mount Hood National Forest along Interstate 84
			 near the City of Cascade Locks, Oregon; and
					(8)creating mechanisms for funding the
			 implementation of the transportation plan under subsection (a),
			 including—
						(A)funds provided by the Federal
			 Government;
						(B)public-private partnerships;
						(C)incremental tax financing; and
						(D)other financing tools that link
			 transportation infrastructure improvements with development.
						302.Mount Hood National Forest stewardship
			 strategy
				(a)In
			 generalThe Secretary shall prepare a report on, and
			 implementation schedule for, the vegetation management strategy (including
			 recommendations for biomass utilization) for the Mount Hood National Forest
			 being developed by the Forest Service.
				(b)Submission to
			 Congress
					(1)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 submit the report to—
						(A)the Committee on Energy
			 and Natural Resources of the Senate; and
						(B)the Committee on Natural
			 Resources of the House of Representatives.
						(2)Implementation
			 scheduleNot later than 1 year after the date on which the
			 vegetation management strategy referred to in subsection (a) is completed, the
			 Secretary shall submit the implementation schedule to—
						(A)the Committee on Energy
			 and Natural Resources of the Senate; and
						(B)the Committee on Natural
			 Resources of the House of Representatives.
						303.Local and tribal
			 relationships
				(a)Management plan
					(1)In generalThe Secretary, in consultation with Indian
			 tribes with treaty-reserved gathering rights on land encompassed by the Mount
			 Hood National Forest and in a manner consistent with the memorandum of
			 understanding entered into between the Department of Agriculture, the Bureau of
			 Land Management, the Bureau of Indian Affairs, and the Confederated Tribes of
			 the Warm Springs Reservation of Oregon, dated April 25, 2003, as modified,
			 shall develop and implement a management plan that meets the cultural foods
			 obligations of the United States under applicable treaties, including the
			 Treaty with the Tribes of Middle Oregon of June 25, 1855 (12 Stat. 963).
					(2)EffectThis subsection shall be considered to be
			 consistent with, and is intended to implement, the gathering rights reserved by
			 the treaty described in paragraph (1).
					(b)Savings provisions regarding relations with
			 Indian tribes
					(1)Treaty RightsNothing in this Act alters, modifies,
			 enlarges, diminishes, or extinguishes the treaty rights of any Indian tribe,
			 including the off-reservation reserved rights established by the Treaty with
			 the Tribes of Middle Oregon of June 25, 1855 (12 Stat. 963).
					(2)Tribal LandNothing in this Act affects land held in
			 trust by the Secretary of the Interior for Indian tribes or individual members
			 of Indian tribes or other land acquired by the Army Corps of Engineers and
			 administered by the Secretary of the Interior for the benefit of Indian tribes
			 and individual members of Indian tribes.
					304.Recreational
			 uses
				(a)Mount Hood National Forest Recreational
			 Working GroupThe Secretary
			 may establish a working group for the purpose of providing advice and
			 recommendations to the Forest Service on planning and implementing recreation
			 enhancements in the Mount Hood National Forest.
				(b)Consideration of conversion of forest roads
			 to recreational usesIn
			 considering a Forest Service road in the Mount Hood National Forest for
			 possible closure and decommissioning after the date of enactment of this Act,
			 the Secretary, in accordance with applicable law, shall consider, as an
			 alternative to decommissioning the road, converting the road to recreational
			 uses to enhance recreational opportunities in the Mount Hood National
			 Forest.
				(c)Improved trail access for persons with
			 disabilitiesThe Secretary,
			 in consultation with the public, may design and construct a trail at a location
			 selected by the Secretary in Mount Hood National Forest suitable for use by
			 persons with disabilities.
				
	
		September 17, 2007
		Reported with an amendment
	
